          Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 1 of 81



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY                                                                        PLAINTIFFS

v.                                Case No. 4:19-cv-00017-KGB

STANLEY JASON RAPERT, in his
individual and official capacity                                                    DEFENDANT

                                             ORDER

         Before the Court is a motion for temporary restraining order and preliminary injunction

and request for expedited hearing filed by plaintiffs American Atheists, Inc., Betty Jo Fernau,

Catherine Shoshone, Robert Barringer, and Karen Dempsey (Dkt. No. 5). Plaintiffs bring this

action against defendant Stanley Jason Rapert, Arkansas state senator, in his individual and official

capacity, seeking declaratory relief, injunctive relief, and monetary damages. Plaintiffs assert

claims under 42 U.S.C. §§ 1983 and 1988 alleging violations of the First and Fourteenth

Amendments to the United States Constitution and under Arkansas Code Annotated § 16-123-

105(a) alleging violations of rights secured by Article 2, § 6 of the Arkansas Constitution, and the

Arkansas Religious Freedom Restoration Act (“ARFRA”), Ark. Code Ann. 16-123-404 (Dkt. No.

1, ¶ 6). Plaintiffs challenge State Senator Rapert’s alleged action to block plaintiffs on social

media.

         On January 15, 2019, the Court held a hearing on plaintiffs’ motion, granting plaintiffs’

request for a hearing. State Senator Rapert, in his individual and official capacity, responded to
            Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 2 of 81



plaintiffs’ motion (Dkt. Nos. 18, 19). 1 Also before the Court is a motion to dismiss as to State

Senator Rapert individually (Dkt. No. 11). Plaintiffs responded to the motion to dismiss (Dkt. No.

20). Plaintiffs also filed a request for leave to file a reply (Dkt. No. 22). State Senator Rapert, in

his official capacity, responded in opposition to plaintiffs’ request for leave to file a reply and,

alternatively, requested the Court to allow him to introduce additional evidence into the

preliminary injunction record (Dkt. No. 25). State Senator Rapert in his individual capacity

incorporated and adopted that filing (Dkt. No. 26). State Senator Rapert, in his individual capacity,

filed a request for leave to file a reply (Dkt. No. 24). Plaintiffs have not filed a response to State

Senator Rapert’s request in his individual capacity for leave to file a reply, and the time to do so

has passed.

        For the following reasons, the Court denies plaintiffs’ motion for temporary restraining

order and preliminary injunction (Dkt. No. 5). The Court denies in part State Senator Rapert’s

motion to dismiss as to certain claims against him in his individual capacity, takes the remaining

issues in the motion under advisement, and directs State Senator Rapert to supplement his motion

to the extent he seeks the Court’s consideration on certain issues (Dkt. No. 11). The Court grants

the parties’ motions for leave to file replies, directs the parties to file their replies within 14 days

from the entry of this Order, and has considered the replies in ruling on the pending motions (Dkt.

Nos. 22, 24).

        I.      Procedural Background

        Plaintiffs originally filed this lawsuit October 2, 2018, and filed a notice of voluntary

dismissal on January 3, 2019. American Atheists, Inc. v. Rapert, 4:18-cv-00729-KGB, (Dkt. Nos.




        1
         State Senator Rapert is represented by separate counsel for the claims against him in his
individual and official capacity.
                                                   2
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 3 of 81



1, 10) (E.D. Ark. Oct. 2, 2018). The Court dismissed without prejudice that case on January 4,

2019. Id., (Dkt. No. 11). Plaintiffs filed the current action on January 8, 2019 (Dkt. No. 1).

       The Court held an evidentiary hearing on plaintiffs’ motion on January 15, 2019. At the

hearing on plaintiffs’ motion, the parties discussed the status of the request for both a temporary

restraining order and preliminary injunction. The parties agreed that the Court should consider

plaintiffs’ motion as a combined request for a temporary restraining order and preliminary

injunction.   For this reason, the Court will consolidate plaintiffs’ request for a temporary

restraining order and preliminary injunction.

       Following the hearing, all parties made further filings. The Court will address the motions

for leave to file a reply filed by both plaintiffs and State Senator Rapert (Dkt. Nos. 22, 24). For

good cause shown, the Court grants plaintiffs’ motion for leave to file a reply (Dkt. No. 22).

Further, for good cause shown, the Court will allow State Senator Rapert to file his proposed reply

in order to respond to the arguments and evidence included in plaintiffs’ reply (Dkt. No. 25). As

plaintiffs have filed no opposition to the motion, the Court also grants State Senator Rapert’s

motion filed in his individual capacity for leave to file a reply (Dkt. No. 24).

       Plaintiffs and State Senator Rapert will have 14 days from the date of this Order to file

their proposed reply briefs. The Court has considered the parties’ proposed reply briefs in ruling

on the pending motion for temporary restraining order and preliminary injunction.

       II.     Motion For Temporary Restraining Order And Preliminary Injunction

       Plaintiffs seek a temporary restraining order and preliminary injunction against State

Senator Rapert. For the following reasons, under the unique circumstances of this case, the Court

denies plaintiffs’ motion for temporary restraining order and preliminary injunction (Dkt. No. 5).




                                                  3
           Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 4 of 81



               A.      Findings Of Fact

       The following facts are taken from the affidavits and exhibits in the record and the

testimony presented to the Court at the hearing on the motion for temporary restraining order and

preliminary injunction.

                       1.      Social Media Accounts At Issue

       State Senator Rapert is an Arkansas state senator who represents portions of Faulkner

County and Perry County, Arkansas. State Senator Rapert submitted a declaration during the

preliminary injunction hearing (Def. Ex. 1). 2 According to his declaration, in addition to his duties

as a state senator, State Senator Rapert is the owner and president of Rapert Financial & Associates,

Inc., in Conway, Arkansas (Id., ¶ 3). He is also president and founder of Holy Ghost Ministries,

Inc., of Arkansas, a faith-based humanitarian mission organization with projects in Ghana West

Africa and the Philippines (Id.). He is an ordained minister and speaks around the country on faith,

Judeo-Christian values, and religious liberty (Id.). State Senator Rapert is the founder and

president of American History and Heritage Foundation, Inc., an Arkansas non-profit organization

that is not faith-based and educates the public on American history and heritage (Id.). According

to his declaration, State Senator Rapert maintains multiple social media accounts on Facebook and

Twitter that he uses for personal reasons, his campaigns, and his ministry (Id., ¶ 4). He states that

he does not have an official government social media account or page (Id.). At issue in this case

are only two of those accounts: @JasonRapert Twitter account and “Sen. Jason Rapert” Facebook

page (Dkt. No. 6, at 13).




       2
         The exhibits entered into the record at the preliminary injunction hearing are cited in
this Order as “Pls. Ex.” and “Def. Ex.”
                                                  4
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 5 of 81



       Twitter is a social media platform that allows its users to send electronic messages of

limited length to the public. After creating a Twitter account, users can “tweet,” post messages on

the platform; “reply,” respond to messages posted by others; “retweet,” post a message originally

posted by a different user; or “like” another user’s message, showing approval or

acknowledgement of another user’s message. A Twitter user can choose to “follow” another

Twitter user’s account, allowing them to view all of the user’s tweets. A user’s “feed” is a

continuously updated display of tweets and content mostly from accounts the user has chosen to

follow. Users are able to interact directly with each other on Twitter by replying and commenting

on a single tweet, which allows multiple users to discuss topics from a single tweet. When a user

“blocks” another user, the blocked user can no longer view the tweets, reply, comment, or react to

the tweets of the user who blocked him or her.

       Facebook is a different social media platform that also allows its users to comment and

interact with other users by sending electronic messages. After creating a Facebook account, users

can “follow” other users allowing them to view the other users “posts,” electronic messages, on a

similarly continuously updated feed. Users are able to comment on and “share,” post a message

originally posted by a different user, on other user’s posts. Facebook users are also able to post

live videos that can be viewed by their followers. The users who are watching the live video can

comment on the video allowing the user who posted the video to respond in real time to other

users. Facebook users can also send private electronic messages to other users that function

similarly to text messages. Similar to Twitter, a user may “block” another user, which does not

allow the user who has been blocked to view or interact with the other user’s posts.

       State   Senator   Rapert    maintains     several   Twitter   accounts:    @RapertSenate,

@ChristLawmakers, @HGM_Evangelism, and @JasonRapert (Dkt. No. 22-1, at 17-20).



                                                  5
            Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 6 of 81



        His @JasonRapert Twitter account is at issue in this case. State Senator Rapert registered

the account as “Sen. Jason Rapert.” (Dkt. No. 22-1, at 20). In his declaration, State Senator Rapert

states that he created the Twitter account in 2010, before he was elected to the Arkansas Senate

(Def. Ex. 1, ¶ 10). In the description section of the account, State Senator Rapert describes himself

as “AR State Senator,” “Past President of ncoil.org,” and “Founder of National Association of

Christian Lawmakers,” which appears to include a link to the corresponding Facebook account for

the National Association of Christian Lawmakers (Dkt. No. 22-1, at 20). His Twitter account also

includes a link to the Arkansas State Legislature website, which is maintained by the Arkansas

Bureau of Legislative Research, Information Systems Dept., and is the official website of the

Arkansas General Assembly. 3 (Id.). The account also includes pictures of State Senator Rapert

and a wooden gavel with what appear to be the words “Arkansas Senate” written on the side of the

gavel (Id.).

        State Senator Rapert also maintains several Facebook pages: “Holy Ghost Ministries,”

“National Association of Christian Lawmakers,” “American History & Heritage Foundation, Inc.,”

and “Sen. Jason Rapert.” (Id., at 22-25). In addition to the public Facebook pages, he maintains

a private “Jason Rapert” Facebook profile (Def. Ex. 1, ¶ 9). The “Sen. Jason Rapert” page is at

issue in this litigation. According to his declaration, State Senator Rapert created the “Sen. Jason

Rapert” page in 2010 for his campaign and originally titled the page “Jason Rapert for Arkansas

Senate.” (Id., ¶ 5). State Senator Rapert has a link to the website www.jasonrapertforsenate.com

under the “About” section of the Facebook page (Pls. Ex. 2). Plaintiffs introduced a picture of




        3
          The copy of the State Senator Rapert’s Twitter page provided by plaintiffs does not
include the full webpage link, but the Court determines that it is a link to the Arkansas General
Assembly’s        official      website     for      the       2019        session.          See
http://www.arkleg.state.ar.us/assembly/2019/2019R/Pages/Home.aspx
                                                 6
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 7 of 81



State Senator Rapert’s Facebook page that was taken on August 31, 2018, and includes a picture

of a campaign logo at the top of the page that reads: “Re-elect Senator Jason Rapert.” (Pls. Ex. 1).

Plaintiffs included a different picture of the “Sen. Jason Rapert” Facebook page that includes a

picture of the United States Capitol, not the campaign logo, but it is not clear when plaintiffs took

this picture of State Senator Rapert’s Facebook page (Dkt. No. 22-1, at 25).

       According to his declaration, State Senator Rapert has the following social media policy

posted on his Facebook page but not on his Twitter page:

       Anyone who engages in bullying, intimidation, personal attacks, uses profanity or
       attempts to mislead others with false information, will find their privilege to post
       on this page revoked. Thank you for respecting others. This page is not paid for
       or administered by a government entity.

(Def. Ex. 1, ¶ 7). State Senator Rapert states, “I post on various topics in my personal capacity,

including politics and religion. I post about various state and local issues and share newsworthy

items with my supporters. I also use this page as a tool of my ministry.” (Id., ¶ 8). During the

preliminary injunction hearing, State Senator Rapert introduced pictures of tweets that he posted

on the @jasonrapert account, including a statement about deer hunting season and a picture

showing that he is endorsed by the National Rifle Association and another tweet where he writes,

in part, “Never ever be afraid to speak the truth and oppose those who are evil. Silence in the face

of evil is itself evil.” (Def. Ex. 5). According to his declaration, State Senator Rapert created a

Facebook page so that he could have an unlimited number of followers, compared to a Facebook

account which limits the account to 5,000 followers and friends (Id., ¶ 9). State Senator Rapert’s

Facebook page currently has over 25,000 followers, and he states that he is able to reach a wider

audience through the Facebook page (Id.). State Senator Rapert also states in his declaration that

government staff have never managed either of his social media pages and that he does not have

government staff who work under him (Id., ¶ 5). State Senator Rapert does state that, during

                                                 7
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 8 of 81



campaign season, campaign stuff will access his Facebook page and that he has allowed them to

assist in managing the page (Id.).

                       2.      Individual Plaintiffs

       At the preliminary injunction hearing, individual plaintiffs Karen Dempsey, Catherine

Shoshone, and Robert Barringer testified at the preliminary injunction hearing.             Regarding

individual plaintiff Betty Fernau, plaintiffs discuss Ms. Fernau in their brief in support of the

motion for preliminary injunction and include pictures of several social media posts and emails

that Ms. Fernau sent to State Senator Rapert (Dkt. No. 6, at 18-23). During the hearing, State

Senator Rapert presented email exchanges between Ms. Fernau and State Senator Rapert from

2016 and 2017 (Def. Exs. 2-4).

                               a.      Betty Fernau

       According to plaintiffs’ complaint and brief in support of the motion for preliminary

injunction, Ms. Fernau is an atheist and serves as Treasurer of Arkansans for Equality, a

community group advocating that all individuals regardless of race, religion, sexual orientation, or

gender identity should be treated equally under the law (Dkt. Nos. 1, ¶¶ 83-84; 6, at 18). Plaintiffs

also allege that Ms. Fernau has an account on both Twitter and Facebook (Dkt. Nos. 1, ¶ 83; 6, at

18).

       Plaintiffs allege that Ms. Fernau first interacted with State Senator Rapert on Facebook in

May 2014 when State Senator Rapert posted on his page regarding Pulaski County, Arkansas,

Circuit Judge Chris Piazza’s declaring Arkansas’ same-sex marriage ban unconstitutional (Dkt.

Nos. 1, ¶¶ 86-87; 6, at 18). According to the picture of the post attached by plaintiffs, State Senator

Rapert’s original Facebook posts says, “Thanks to all of you who have sent personal messages of

encouragement the past few days . . . I was a Christian and ordained minister before entering



                                                  8
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 9 of 81



politics and I will not bow to the intimidation of those who want to silence Christianity in

America.” (Dkt. Nos. 1, ¶ 87; 6, at 19). Plaintiffs also include a picture of Ms. Fernau’s response

to State Senator Rapert’s post where she states, “The Bible bans a lot of things. Just ask right-

wingers when they use it to defend their incessant attempts to discriminate against the LGBT

community.” (Dkt. Nos. 1, ¶ 88; 6, at 20). In the post, plaintiffs allege that Ms. Fernau also lists

“conduct that the Bible prohibits but which [State Senator] Rapert and others do not oppose.” (Dkt.

Nos. 1, ¶ 88; 6, at 19). Plaintiffs allege that Ms. Fernau made a different Facebook post a few

minutes later stating that “there is separation of church and state. Therefore, stating that laws that

affect the whole public should be based on one religion in [sic] inherently unconstitutional.” (Dkt.

Nos. 1, ¶ 89; 6, at 21). Plaintiffs allege that within 24 hours of Ms. Fernau posting the two

Facebook comments, State Senator Rapert deleted Ms. Fernau’s comments and blocked her from

the Facebook page (Dkt. Nos. 1, ¶ 91; 6, at 21).

       Plaintiffs also include a picture of a tweet sent by Ms. Fernau on May 19, 2014, stating that

State Senator Rapert’s decision to block her “is NOT how a politician should act when someone

disagrees.” (Dkt. Nos. 1, ¶ 94; 6, at 22). Plaintiffs allege that State Senator Rapert blocked Ms.

Fernau on Twitter on May 20, 2014 (Dkt. Nos. 1, ¶ 96; 6, at 22).

       Plaintiffs include pictures of several emails exchanged between Ms. Fernau and State

Senator Rapert on October 13, 2016 (Dkt. Nos. 1, ¶¶ 98-101; 6, at 22-23). Ms. Fernau sent the

first email, where she states, in part, “Since you now have me blocked on your personal Facebook

profile AND your senator page, along with Twitter, I suppose I will have to email you if I need

the help of the senator in MY district.” (Dkt. Nos. 1, ¶ 98; 6, at 22). State Senator Rapert sent an

automated response email that same day that asked, “What issue can I assist you with?” (Dkt. Nos.

1, ¶ 99; 6, at 23). In response, Ms. Fernau says, “I am requesting that you unblock me from your



                                                   9
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 10 of 81



Sen Jason Rapert page so that I may participate in discussions where my opinion will be heard.”

(Dkt. Nos. 1, ¶ 100; 6, at 23). State Senator Rapert sent Ms. Fernau another response stating:

       If I can help you with an issue please contact my office again.

       My personal social media sites are private platforms. When anyone attempts to
       commandeer the sites and spread misinformation, attacks others with ad hominem
       attacks or uses vulgarities, my campaign and site administrators have permission to
       delete comments or block someone who repeatedly violates our standards.

       Thanks for contacting my office.

(Dkt. Nos. 1, ¶ 101; 6, at 23). According to the email presented by State Senator Rapert at the

preliminary injunction hearing, Ms. Fernau responded to his email and said, “Hopefully I will run

into you at Lowes sometime. Not your obedient servant.” (Def. Ex. 3).

       During the preliminary injunction hearing, State Senator Rapert introduced additional

emails written to him by Ms. Feranu (Def. Exs. 2-4). On December 19, 2016, Ms. Fernau emailed

State Senator Rapert regarding the “national popular vote bill” and encouraged him to support the

law (Def. Ex. 4). The exhibit introduced by State Senator Rapert at trial does not indicate that he

responded to Ms. Fernau’s email (Id.). On February 10, 2017, Ms. Fernau sent State Senator

Rapert an email suggesting that State Senator Rapert change the “Ten Commandment Monument

. . . to be a monument of The Golden Rule.” (Def. Ex. 2., at 2-3). In that email, Ms. Fernau further

stated that “[t]his would be an all inclusive monument, rather than singling out Christianity. Even

atheists live by the Golden Rule. I believe this would prevent further court battles over whether

the monument violates separation of church and state.” (Id.). In response, State Senator Rapert

thanks Ms. Fernau for her email and discusses similar monuments that have been placed on state

capitol grounds in other states (Id., at 1-2). In response to State Senator Rapert’s email, Ms. Fernau

discusses her opposition to the monument and states that she would support “an artist rendering of


                                                 10
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 11 of 81



[a] monument” that includes “other prominent ancient lawgivers; including Confucius, Solomon,

and Augustus.” (Id., at 1).

                                b.      Karen Dempsey

        Ms. Dempsey lives in Northwest Arkansas and is not a constituent of State Senator

Rapert’s. Ms. Dempsey testified at the preliminary injunction hearing that she followed State

Senator Rapert in the past on Facebook. She testified that she is a supporter of and involved with

the American Atheists in Arkansas organization. Ms. Dempsey sent State Senator Rapert a direct

message on Facebook and also commented on State Senator Rapert’s posts. Ms. Dempsey was

able to interact with State Senator Rapert directly by sending a private message. Ms. Dempsey

testified that it is important to her to be a part of the dialogue about different issues and to present

her thoughts and opinions to other people.

        Ms. Dempsey testified that State Senator Rapert “blocked” her on Facebook in August

2018. According to Ms. Dempsey, this means that she can see State Senator Rapert’s Facebook

page and the comments made by State Senator Rapert and other people, but Ms. Dempsey can no

longer comment or participate in the conversation on State Senator Rapert’s page. According to

Ms. Dempsey, she posted on State Senator Rapert’s Facebook page regarding a variety of topics,

including the relationship between government and religion.

        According to Ms. Dempsey’s testimony, on August 28, 2018, State Senator Rapert posted

on his Facebook page regarding a meeting he attended where he heard from representatives of the

American Civil Liberties Union (“ACLU”) (Pls. Ex. 7). In the post, State Senator Rapert stated

that he “endure[d] an ACLU Attorney and liberal activist attorney attacking an Arkansas statue

passed to protect and honor Israel . . . they are very active DEMOCRATS – don’t vote for

Democrats.” (Id.). In response to his post, Ms. Dempsey wrote in a comment that “once in office



                                                  11
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 12 of 81



you should represent ALL the people. Not just the ones that agree with you.” (Id.). Several hours

later, she also posted a longer comment on the same post by State Senator Rapert and criticized

State Senator Rapert’s position on the state statute (Id.).

       On August 29, 2018, State Senator Rapert posted an article on his Facebook page that was

titled “‘In God We Trust’ Motto on Currency Deemed Constitutional By Court After Atheists

Complain.” (Pls. Ex. 3). In his post about the article, State Senator Rapert supported the article

and stated, “Atheists lose this battle in their war on the National Motto.” (Id.). In response to his

post, Ms. Dempsey testified that she wrote a comment where she identified herself as an atheist

and criticized State Senator Rapert’s position about the article (Id.).

       At some point after Ms. Dempsey commented on State Senator Rapert’s August 29, 2018,

post, Ms. Dempsey testified that she sent State Senator Rapert a private message that stated, “Do

you want to keep the government secular or do you want America to become a Christian nation?”

(Pls. Ex. 8). She testified that she messaged State Senator Rapert to comment on the stance that

he took regarding the court case. After Ms. Dempsey sent the private message, State Senator

Rapert responded with a message where he stated that “[o]ur nation is already based upon Judeo-

Christian principles and ideals.” (Pls. Ex. 8). In his message to Ms. Dempsey, State Senator Rapert

also stated, “I have seen your posts and know you are an atheist. That is your right. You must

also respect the rights and values of the vast majority of people who believe in God in our nation.”

(Id.). Ms. Dempsey further responded to State Senator Rapert with three more private messages

where she criticized his statements (Pls. Ex. 10). In her message to State Senator Rapert, she

stated, “You were elected in your district, but you now sit in the senate and represent us all. Be

more gentle, more kind, more open to allowing all people to live good, happy, free productive




                                                  12
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 13 of 81



lives. We are not the enemy.” (Id.). She also stated in another message, “Please refrain from

dictating your personal religious beliefs into our secular government.” (Id.).

       Ms. Dempsey testified that, after sending State Senator Rapert these three messages, she

realized that he blocked her on Facebook. Ms. Dempsey has been blocked by State Senator Rapert

since that time and has been unable to comment or interact with State Senator Rapert or others on

his Facebook page.

                               c.     Catherine Shoshone

       Ms. Shoshone lives in Maumelle, Arkansas, and is not a constituent of State Senator

Rapert’s. Ms. Shoshone has a Facebook account as well as two Twitter accounts. She testified

that State Senator Rapert has blocked one of her Twitter accounts. On direct examination, Ms.

Shoshone testified that she follows State Senator Rapert and other elected officials from Arkansas

in order to keep up with the bills they file and how they vote on issues.

       Ms. Shoshone testified that she attended a speech that State Senator Rapert delivered at the

Arkansas Legislative Committee (“ALC”) concerning same-sex marriage. On June 26, 2014, after

she watched State Senator Rapert’s speech, Ms. Shoshone replied to one of State Senator Rapert’s

tweets from his @jasonrapert twitter account and asked “will you please share your sources that

you referred to in your speech last week at the ALC?” (Pls. Ex. 11).

       Ms. Shoshone testified that, on July 4, 2014, she again replied to one of State Senator

Rapert’s tweets from his @jasonrapert twitter account regarding campaign contributions taken by

one of State Senator Rapert’s political opponents (Pls. Ex. 12). State Senator Rapert’s tweet stated:

“My democrat opponent . . . took $1,000 blood money from baby killers-wow . . . .” (Id.). In

response to State Senator Rapert’s tweet, Ms. Shoshone stated, “interesting, since you accepted




                                                 13
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 14 of 81



[more than] $3000 from the tobacco industry. Hypocritical?” (Id.). Ms. Shoshone testified that

State Senator Rapert never responded to her message on Twitter.

       Ms. Shoshone further testified that, on July 5, 2014, she replied to one of State Senator

Rapert’s tweets from his @jasonrapert twitter account again regarding campaign contributions

taken by one of State Senator Rapert’s political opponents (Pls. Ex. 13). State Senator Rapert

tweeted that his opponent “takes money from abortion doctors who kill little babies just like this .

. .”, and he included a link to an article on the subject (Id.). In her reply to State Senator Rapert’s

tweet, Ms. Shoshone stated that State Senator Rapert should “support easy access to [birth control].

That’s how you [slow] down abortion. How do you not see that?” (Id.). Mr. Shoshone testified

that State Senator Rapert did not respond to that tweet either.

       Ms. Shoshone also testified that, on August 22, 2014, she replied to one of State Senator

Rapert’s tweets from his @jasonrapert twitter account where State Senator Rapert tweeted “I see

it everyday,” in response to another user’s tweet regarding “the assault on the Christian faith . . .

in the public square.” (Pls. Ex. 14). In response to State Senator Rapert’s tweet, Ms. Shoshone

asked State Senator Rapert for “[o]ne example. Please, just one.” (Id.). Ms. Shoshone testified

that State Senator Rapert never responded to her tweet.

       Ms. Shoshone testified that, on February 18, 2015, she replied to one of State Senator

Rapert’s tweets from his @jasonrapert twitter account where State Senator Rapert tweeted, “I

guess you will wait on a golf cart with Obama taking selfies until the Islamic terrorists roll into the

USA.” (Pls. Ex. 15). In response to State Senator Rapert’s tweet, Ms. Shoshone tweeted a picture

of State Senator Rapert with the caption “Jason Rapert Selfie.” (Id.). Ms. Shoshone testified that

State Senator Rapert never responded to her picture.




                                                  14
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 15 of 81



       Ms. Shoshone testified that, after she replied to State Senator Rapert’s tweet on February

18, 2015, she learned that State Senator Rapert blocked her on Twitter. Ms. Shoshone further

testified that she learned that she was blocked when she attempted to view State Senator Rapert’s

@jasonrapert twitter account profile, and it said that she was blocked. According to Ms. Shoshone,

State Senator Rapert has kept her blocked on Twitter since that time.

       Ms. Shoshone testified that she is unable to have a dialogue with State Senator Rapert on

Twitter because she has been blocked. Ms. Shoshone is interested in being able to continue to talk

with State Senator Rapert because “he makes laws that affect [her] and people [she] care[s] about.”

Ms. Shoshone further testified that she follows other politicians and public officials on Twitter and

replies to their tweets in the same manner as the posts and comments that she made to State Senator

Rapert. Ms. Shoshone stated that she has not been blocked by any other elected official on Twitter.

       On cross examination, Ms. Shoshone testified that she was blocked by State Senator Rapert

on Twitter in February 2015, more than three years before she filed the complaint in this case. Ms.

Shoshone testified that State Senator Rapert blocked her on Twitter about ten days after she posted

the picture of him in response to one of his tweets. On cross examination, Ms. Shoshone stated

that she has two twitter accounts: “@cshoshone” and “Reese’s Queen.” Ms. Shoshone testified

that State Senator Rapert blocked her Twitter account @cshoshone but did not block her “Reese’s

Queen” account. Ms. Shoshone stated that she has interacted with State Senator Rapert on Twitter

by using her “Reese’s Queen” account within the last six months leading up to the preliminary

injunction hearing on this matter.

       On re-direct examination, Ms. Shoshone testified that she created the “Reese’s Queen”

Twitter account in order to follow State Senator Rapert after she was blocked and that she did not

use it differently than how she used the @cshoshone Twitter account.



                                                 15
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 16 of 81



                               d.     Robert Barringer

       Mr. Barringer lives in Conway, Arkansas, and is a constituent of State Senator Rapert’s.

Mr. Barringer has a Facebook account and has interacted with State Senator Rapert on Facebook.

Mr. Barringer testified that he has a logo on his Facebook account that indicates he is a constituent

of State Senator Rapert. Mr. Barringer testified that he also follows other Arkansas elected

officials on Facebook, but he does not comment on their posts often because they are not active on

social media compared to State Senator Rapert.

       Mr. Barringer further testified that, at some point during 2015 or 2016, State Senator Rapert

posted on Facebook encouraging his Facebook followers to call their local elected officials and

tell them to support a bill in the Arkansas legislature “to restrict abortions more.” Mr. Barringer

commented on State Senator Rapert’s Facebook post, criticizing State Senator Rapert’s stance on

the issue of abortion, and discussing Bible verses that Mr. Barringer argued were relevant to the

issue of abortion. Mr. Barringer testified that, after making that comment, he found that State

Senator Rapert blocked him on Facebook.

       Mr. Barringer testified that he wants to have continued access to State Senator Rapert’s

Facebook page because he wants to see other people’s opinions on political issues and engage in

the dialogue on State Senator Rapert’s Facebook page. Mr. Barringer stated that he can see State

Senator Rapert’s Facebook page and posts, but he cannot comment or react to State Senator

Rapert’s posts.

       On cross examination, Mr. Barringer testified that he followed State Senator Rapert on

Facebook for about three months before he was blocked. Mr. Barringer further testified that he

has interacted with State Senator Rapert on Facebook since this lawsuit has been filed when they

have both commented on a post made by a Facebook profile that has not blocked Mr. Barringer.



                                                 16
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 17 of 81



Mr. Barringer is unable to comment or react to posts made by State Senator Rapert because Mr.

Barringer has been blocked.

                       3.      American Atheists, Inc.

       In addition to the individual plaintiffs, plaintiff American Atheists, Inc. (“American

Atheists), also brings claims against State Senator Rapert. At the preliminary injunction hearing,

plaintiffs submitted the affidavit of Nicholas R. Fish, President of American Atheists (Pls. Ex.

17). 4 According to Mr. Fish’s affidavit, American Atheists is a 501(c)(3) nonprofit corporation

that is dedicated to the separation of religion and government and elevating atheists and atheism

in our nation’s public and political discourse (Id., ¶ 1). Mr. Fish states in his affidavit that Ms.

Dempsey is American Atheists’ assistant state director for Bentonville, Arkansas, which is a

voluntary position (Id., ¶ 3). As assistant state director, Ms. Dempsey’s duties include amplifying

American Atheists’ positions, events, and programs through social media, such as communicating

with government officials about matters that pertain to the separation between religion and

government (Id., ¶ 4). American Atheists has conducted activism in Arkansas in cooperation with

numerous residents who are not included in their database and is affiliated with the Arkansas

Society of Freethinkers; the Hot Springs, Arkansas, Freethinkers; and the Atheist Community of

Conway (Id., ¶¶ 13-14). For an organization to qualify as an affiliate of American Atheists, an

organization must support the complete and absolute separation of religion and government and

promote activism on the part of its members advancing secular government (Id., ¶ 16). According

to Mr. Fish’s affidavit, affiliate groups can receive assistance from American Atheists on civil




       4
          Mr. Fish’s affidavit indicated that it is a total of three pages, but the Court’s copy only
had the first and last page of the affidavit (Pls. Ex. 17, at 1-2). Plaintiffs later supplemented by
informal communication with the Court and all counsel Mr. Fish’s affidavit to include the three
total pages.
                                                 17
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 18 of 81



rights issues and on organizational issues (Id., ¶ 17).         American Atheists frequently refers

individual constituents to affiliate groups in their vicinity (Id., ¶ 18).

                        4.      Additional Social Media Posts

        Plaintiffs, in their brief in support of the motion for temporary restraining order and

preliminary injunction and reply, and State Senator Rapert, in his reply, attached pictures of many

social media posts made by State Senator Rapert and other social media users who posted on State

Senator Rapert’s social media pages (Dkt. Nos. 6, at 6, 11, 14-17, 19-23, 25-27, 30-31; 22-1, at

20-75; 25-3, at 2-51). The Court has reviewed all of the social media presented by the parties.

The following is the Court’s summary of those social media posts.

        Plaintiffs include in the record pictures of several Facebook posts made by State Senator

Rapert regarding public safety, including a level 3 sex offender moving to Faulkner County,

Arkansas; a warning from the Faulkner County Sheriff’s Office regarding calls about scams; and

a “Public health alert” regarding an outbreak of Hepatitis A in Northeast Arkansas (Dkt. No. 6, at

6).

        Plaintiffs also attached a Facebook post made by State Senator Rapert that informs

constituents of government job openings for part time dispatchers and detention center officers in

the Perry County, Arkansas, Sheriff’s Office (Id.). Plaintiffs also include a post by State Senator

Rapert including a tweet calling for major reforms to the Environmental Protection Agency

(“EPA”). (Dkt. No. 22-1, at 26).

        Plaintiffs also include several tweets from State Senator Rapert that discuss various local

current events and political issues, including: creating a public poll on Twitter asking his followers

if they would support a bill removing the names of Bill and Hillary Clinton from the airport in

Little Rock, Arkansas; tweeting about a merger of a state insurance exchange; tweeting about



                                                   18
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 19 of 81



various subjects relating to abortion policy including his support for a rally held at the Arkansas

State Capitol for the Arkansas March for Life and advocating for various laws related to abortion;

posting weekly reviews of the laws and discussions at the Arkansas State Capitol on Facebook;

tweeting about awards given out to a family farm in his district; and asking questions on Facebook

to constituents regarding policies they would like him to pursue at the Arkansas State Legislature

(Id., at 27, 32-42).

        Plaintiffs include tweets from State Senator Rapert discussing why he posts public polls on

Twitter, including him stating that because “[c]onstituents asked me & I asked constituents”;

explaining that he posted the public poll on Twitter because “responding to constituents is part of

the job description”; stating that he posted the public poll on Twitter because “gathering public

input on issues raised to my attention is part of the job description”; and thanking his “constituents

for your support & feedback during the 91st General Assembly.” (Id., at 28-31).

        Plaintiffs have submitted pictures taken of live videos posted by State Senator Rapert on

Facebook (Id., at 44-72). The pictures also show that other Facebook users can comment on the

video while State Senator Rapert is speaking, allowing other users to engage directly with State

Senator Rapert while he is live on video (Id.). According to the screen shots, State Senator Rapert

and the other Facebook users are discussing various issues that relate to politics and current events

in Arkansas and across the country (Id.). In many of these posts, State Senator Rapert can be seen

sitting at what appears to be an official government desk with the American flag or Arkansas State

flag in the background (Id., at 50, 54, 57, 59).

        Plaintiffs also submitted tweets from State Senator Rapert about why he blocks users on

social media, including a tweet where State Senator Rapert explains to another user that he is

“forced to block very few people. You just happen to be one of the liberal extremists that made



                                                   19
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 20 of 81



the list.”; a tweet where State Senator Rapert states to another user that “[w]e block those who

engage in ad hominem attacks, defamation or threatening communications”; a tweet where State

Senator Rapert says to another user, “if you keep lying I might block you too. You’ve been on the

watch list for blocking of course.”; a tweet where State Senator Rapert explains to another user

that “I actually suppose I should have blocked you for spreading false information in the first

place.” (Dkt. No. 6, at 14-15).

       In his response in opposition to the motion for leave, State Senator Rapert includes pictures

of many messages and posts made by State Senator Rapert and other users on social media (Dkt.

No. 25-3, at 1-51). He includes pictures of posts relating to a Facebook event that was to occur at

a restaurant in Little Rock, Arkansas, where a different user posted a picture of State Senator

Rapert with a baby photoshopped into his mouth (Id., at 4-10). State Senator Rapert also includes

pictures of other users who posted on State Senator Rapert’s Facebook page in response to the

Facebook event discussing the event and the photoshopped picture (Id.).

       State Senator Rapert also includes pictures of posts that he made on Twitter and Facebook

regarding religion and local events relating to religion, including Bible verses and articles related

to religious issues (Id., at 12-28, 33-34, 48). State Senator Rapert also submits posts on Twitter

regarding his church ministry and the projects he undertakes as a part of that ministry (Id., at 41-

42, 49). He includes pictures of tweets regarding Rapert Financial & Associates, Inc. (Id., at 35-

36). State Senator Rapert also submits tweets by other users who used profanity when tweeting at

and commenting on posts made by State Senator Rapert (Id., at 29-30, 43-47, 51). State Senator

Rapert further includes tweets that he made regarding his campaign, including thanking volunteers

and contributors for their support and requesting campaign donations (Id., at 31-32, 37-40).




                                                 20
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 21 of 81



               B.      Legal Standard

       The parties agree that plaintiffs’ motion for temporary restraining order and preliminary

injunction should be combined into a request for preliminary injunction.            Plaintiffs seek a

preliminary injunction under 42 U.S.C. §§ 1983 and 1988 and the Arkansas Civil Rights Act

(“ACRA”), codified at Ark. Code Ann. § 16-123-105(a), against State Senator Rapert for his

alleged unconstitutional restriction of the participation of plaintiffs, who were critical of his

statements and policy positions on Twitter and Facebook.             Specifically, plaintiffs seek a

preliminary injunction from the Court enjoining State Senator Rapert from: “(1) restricting

plaintiffs’ and other users’ ability to interact with [State] Senator Rapert’s @jasonrapert Twitter

account and ‘Sen. Jason Rapert’ Facebook page based on their political and/or religious viewpoints

and (2) using the @jasonrapert Twitter account and ‘Sen. Jason Rapert’ Facebook page to

disparage any particular beliefs about religion, discriminate against users on the basis of their

beliefs about religion, and single users out for opprobrium and derision on the basis of their beliefs

about religion.” (Dkt. No. 5, ¶ 2).

       When determining whether to grant a motion for a preliminary injunction, this Court

considers the same factors as the Court considers when evaluating a request for a temporary

restraining order: (1) the movant’s likelihood of success on the merits; (2) the threat of irreparable

harm to the movant; (3) the balance between the harm to the movant and the injury that granting

an injunction will cause other interested parties; and (4) the public interest. Kroupa v. Nielsen,

731 F.3d 813, 818 (8th Cir. 2013) (quoting Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109,

113 (8th Cir. 1981)). Preliminary injunctive relief is an extraordinary remedy, and the party

seeking such relief bears the burden of establishing the four Dataphase factors. Watkins Inc. v.

Lewis, 346 F.3d 841, 844 (8th Cir. 2003). The focus is on “whether the balance of the equities so



                                                 21
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 22 of 81



favors the movant that justice requires the court to intervene to preserve the status quo until the

merits are determined.” Dataphase, 640 F.2d at 113. In deciding whether to grant preliminary

injunctive relief, likelihood of success on the merits is most significant. S.J.W. ex rel. Wilson v.

Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 776 (8th Cir. 2012). The “ordinary preliminary

injunction test” applies here, and it “asks only whether a movant has demonstrated a ‘fair chance

of prevailing’ in the ultimate litigation . . . .” 1-800-411-Pain Referral Serv., LLC v. Otto, 744

F.3d 1045, 1054 (8th Cir. 2014) (quoting Planned Parenthood Minn., N.D., S.D. v. Rounds, 530

F.3d 724, 730-31 (8th Cir. 2008 (en banc)).

       For the reasons discussed below, although it is a close call, under the unique circumstances

of this case, the Court denies plaintiffs’ request for a preliminary injunction (Dkt. No. 5).

               C.      Likelihood Of Success On The Merits

       Plaintiffs specifically allege that State Senator Rapert’s action to block them on social

media violates their First Amendment rights to free speech, petition the government, and free

exercise of religion, right to free exercise under the Arkansas Religious Freedom Restoration Act,

and equal protection under the Fourteenth Amendment. To show a likelihood of success on the

merits of their claims under § 1983, plaintiffs must show that the conduct of a defendant acting

under color of state law deprived them of a right, privilege, or immunity secured by the United

States Constitution or the laws. 42 U.S.C. § 1983.

                       1.      Free Speech Under The First Amendment

       The Court will first address plaintiffs’ §1983 claim alleging a violation of free speech under

the First Amendment. Though the United States Supreme Court and the Eighth Circuit Court of

Appeals have not yet addressed this type of First Amendment claim, other district courts in the

Eighth Circuit and in this district have examined similar claims. See Tanner v. Ziegenhorn, No.



                                                 22
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 23 of 81



4:17-cv-780-DPM, 2019 WL 2344094 (E.D. Ark. May 31, 2019); Hyman v. Kirksey, No. 3:18-cv-

230-DPM, 2019 WL 2323864 (E.D. Ark. May 30, 2019); Campbell v. Reisch, 367 F. Supp. 3d 987

(W.D. Mo. 2019). Though it was decided at the motion to dismiss stage, the Court finds Campbell

instructive here because, like the case at bar, the plaintiff in that case claimed that a state

representative from Missouri violated the plaintiff’s First Amendment freedom of speech by

blocking the plaintiff on Twitter. 367 F. Supp. 3d at 989. After resolving the motion to dismiss

and conducting a full bench trial, the district court entered judgment in favor of plaintiff on his

claims. Campbell v. Reisch, No. 2:18-CV-4129-BCW, 2019 WL 3856591 (Aug. 16, 2019).

Likewise, a district court in the Western District of Wisconsin has examined a § 1983 claim filed

by an advocacy group alleging that state legislators violated the First Amendment by blocking the

advocacy group from their respective accounts on online social media platforms. See One Wis.

Now v. Kremer, 354 F. Supp. 3d 940 (W.D. Wis. 2019) (examining the First Amendment claim

and ruling in favor of the advocacy group); see also One Wis. Now v. Kremer, No. 17-cv-820-

WMC, 2019 WL 2162231 (W.D. Wis. May 17, 2019) (examining appropriate relief).

       In addition, the Second Circuit, Fourth Circuit, and Fifth Circuit Courts of Appeal have

decided similar claims brought pursuant to actions taken by government officials on social media.

Knight First Amendment Inst. at Columbia Univ. v. Trump, 928 F.3d 226 (2nd Cir. 2019);

Robinson v. Hunt County, Texas., 921 F.3d 440 (5th Cir. 2019); Davison v. Randall, 912 F.3d 666

(4th Cir. 2019). The district court’s decision in Knight First Amendment Institution at Columbia

University v. Trump is instructive because the plaintiff in that case also brought § 1983 claims

under the First Amendment based on an elected official blocking the plaintiff on Twitter. 302 F.

Supp. 3d 541 (S.D.N.Y. 2018), aff’d, 928 F.3d 226 (2nd Cir. 2019).




                                                23
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 24 of 81



                               a.      Committed Under Color Of State Law

         The Court will first determine whether State Senator Rapert’s actions about which

plaintiffs complain were taken under color of state law.

         State Senator Rapert contends that the actions he takes on social media are not done under

color of state law (Dkt. No. 18, at 10). He specifically points to the factors relied upon by the

Fourth Circuit Court of Appeals in Davison to examine whether a government official acted under

color of state law in blocking the plaintiffs on social media. 912 F.3d at 680-81. State Senator

Rapert contends that his actions on social media were not committed under color of state law

because several of the Davison factors are not present in this case, including the categorization of

his page as “Politician,” that the website included on his social media accounts is the campaign

website, his using his social media accounts for other business ventures, and that he limits the

topics of discussion and issues that he posts about, which include personal topics (Dkt. No. 18, at

7-10).

         To determine whether an official is acting under the color of state law, courts “look to see

whether a sufficient nexus exists between the official’s public position and the official’s harmful

conduct.” Ramirez–Peyro v. Holder, 574 F.3d 893, 900 (8th Cir. 2009). “This nexus inquiry is

necessarily fact intensive . . . .” Id. at 901. The sufficient nexus is determined based on the totality

of the circumstances.      Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 614-15 (1989).

“[G]enerally, a public employee acts under color of state law while acting in his official capacity

or while exercising his responsibilities pursuant to state law.” Roe v. Humke, 128 F.3d 1213, 1215

(8th Cir. 1997) (internal quotation marks omitted). “The [color of state law] element is satisfied

if the defendant acts or purports to act in the performance of official duties, even if he oversteps




                                                  24
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 25 of 81



his authority and misuses power.” Johnson v. Phillips, 664 F.3d 232, 240 (8th Cir. 2011). Purely

personal pursuits are not attributable to the state. Screws v. United States, 325 U.S. 91, 111 (1945).

       In Davison, the district court applied the totality of the circumstances test and found that a

government official, who served as Chair of the Loudoun County Board of Supervisors, acted

under color of state law when she created and operated a Facebook page. 267 F. Supp. 3d 702,

711-14 (E.D. Va. 2017).       The district court acknowledged that several facts regarding the

government official’s Facebook page were “entirely private,” specifically that the official’s duties

“do not include the maintenance of a social media website,” “[t]he website in question will not

revert” to the State when the official leaves office, the official did not use government-issued

electronic devices to post on social media, and “much of [the official’s] social media activity takes

place outside of both her office and normal working hours.” Id. at 712.

       Despite these “entirely private” factors, the district court in Davison found the following

factors dispositive when applying the totality of the circumstances analysis: that the official

created and administered the social media account “to further her duties as a municipal official”

and that she used the social media account “as a tool of governance,” by “provid[ing] information

to the public about her and the Loudoun Board’s official activities and solicit[ing] input from the

public on policy issues she and the Loudoun Board confront,” such as “inform[ing] the public

about serious public safety events” and “keep[ing] her constituents abreast of the County’s

response to a snowstorm and to coordinate snow removal activities.” Davison, 912 F.3d at 680

(citing Davison, 267 F. Supp. 3d at 713). In addition, in Davison, the district court noted record

evidence that the defendant used government resources, including government employees, to

maintain the page and that the page had a connection with defendant’s official newsletters.

Davison, 267 F. Supp.3d at 712-14. The district court held that the totality of the circumstances



                                                 25
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 26 of 81



weighed in favor of finding that the official acted under color of state law when she created and

operated the social media page. Davison, 267 F. Supp. 3d at 712.

        The Fourth Circuit, with respect to defendant’s efforts to “swathe” the page “in the

trappings of her office,” quoted favorably the district court’s findings that the official:

        swathe[d] the [social media account] in the trappings of her office. Among other
        things, (1) the title of the page includes [her] title; (2) the page is categorized as that
        of a government official; (3) the page lists as contact information [her] official
        County email address and the telephone number of [her] County office; (4) the page
        includes the web address of [her] official County website; (5) many—perhaps
        most—of the posts are expressly addressed to “Loudoun,” [her] constituents; (6)
        [she] has submitted posts on behalf of the [Loudoun Board] as a whole; (7) [she]
        has asked her constituents to use the [Page] as a channel for “back and forth
        constituent conversations”; and (8) the content posted has a strong tendency toward
        matters related to [her] office.

Id. at 680-81 (citing Davison, 267 F. Supp. 3d at 714). In affirming the district court’s decision,

the Fourth Circuit also identified several factors to be considered when determining whether

purportedly private action bears a sufficiently close nexus with the State to constitute action under

color of state law. 912 F.3d at 680-81. These factors include: (1) whether defendant’s actions are

linked to events arising out of his or her official status; (2) whether defendant’s “status” as a public

official enabled defendant to act in a manner that a private citizen could not have done; (3) whether

the defendant’s action occurred in the course of performing an actual or apparent duty of his or her

office; and (4) whether defendant used the power and prestige of his or her state office to damage

the plaintiff. Id.

        The Fourth Circuit agreed with the district court’s decision and concluded that the official

“clothed the . . . [social media account] in the power and prestige of her state office[ ] and created

and administered the page to perform actual or apparent duties of her office.” Id. at 681 (citations,

internal quotation marks, and brackets omitted).




                                                    26
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 27 of 81



        The Court notes that several factors in this case suggest that State Senator Rapert’s use of

his social media accounts is private. In his declaration, State Senator Rapert states that he does

“not have an official government social media account or page.” (Def. Ex. 1, ¶ 4). Regarding his

@JasonRapert Twitter account, State Senator Rapert states that it is his “personal Twitter account,”

that he does “not have an ‘official’ government Twitter account,” and “no government staff have

ever managed it.” (Id., ¶ 10). He further states in his declaration that the social media accounts at

issue in this case are his own “personal accounts” and have “nothing to do with [his] official status

as a legislator.” (Id., ¶ 16). He contends that “very little of what is posted has anything to do with

the Arkansas legislature” and that he uses “social media as a platform to discuss important local,

state, national, and global issues, just as any other public figure or civic-minded citizen would, as

well as [his] Christian faith.” (Id., ¶ 16). He also states in his declaration that he created his Twitter

account and Facebook page in 2010, before he was elected to the Arkansas State Senate. (Id., ¶

10).

        State    Senator   Rapert    maintains     several   Twitter    accounts:       @RapertSenate,

@ChristLawmakers, @HGM_Evangelism, and @JasonRapert (Dkt. No. 22-1, at 20-23). He also

maintains several Facebook pages: “Holy Ghost Ministries,” “National Association of Christian

Lawmakers,” “American History & Heritage Foundation, Inc.,” and “Sen. Jason Rapert.” (Id., at

25-28). In addition to the public Facebook pages, he maintains a private “Jason Rapert” Facebook

profile (Id., at 24).

        State Senator Rapert has posted on his Twitter account regarding his personal beliefs about

religion (Dkt. No. 5, at 25, 27). He has posted on Twitter regarding his church ministry, Holy

Ghost Ministries, and the projects he undertakes as a part of that ministry (Dkt. No. 25-3, at 41-




                                                   27
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 28 of 81



42, 49). State Senator Rapert has also tweeted regarding his personal business, Rapert Financial

& Associates, Inc. (Id., at 35-36).

        State Senator Rapert argues that plaintiffs have failed to show that he acted under color of

state law because his Twitter and Facebook accounts are for personal use. Specifically, State

Senator Rapert argues that he does not list his official, government contact information on his

social media profiles; he has not invited users that follow him on social media to engage in a back-

and-forth conversation because he chooses to limit the topics of discussion; and he discusses a

variety of personal matters on his page that are not related to his office (Dkt. No. 18, at 8).

        While considering the facts stated above that suggest that State Senator Rapert’s social

media accounts are private, the totality of the circumstances in this case based on the limited record

before the Court at this stage show that plaintiffs have a fair chance of prevailing on their claim

that State Senator Rapert’s accounts rely on “the power and prestige of . . . state office” and were

“created and administered . . . to perform actual or apparent duties of [his] office.” Davison, 912

F.3d at 681.

        With regard to his @Jason Rapert Twitter account at issue in this case, State Senator Rapert

registered the account as “Sen. Jason Rapert.” (Dkt. No. 22-1, at 23). The Court does not find

dispositive the date that State Senator Rapert created the account or that he created it as a candidate.

See Knight, 302 F. Supp. 3d at 552, 569 (observing that Donald Trump established

@realDonaldTrump in March 2009, before his election and inauguration and analyzing that fact).

In the description section of the account, State Senator Rapert describes himself as “AR State

Senator,” “Past President of ncoil.org,” and “Founder of National Association of Christian

Lawmakers,” which appears to include a link to the corresponding Facebook account for the

National Association of Christian Lawmakers (Dkt. No. 22-1, at 23). His Twitter account also



                                                  28
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 29 of 81



includes a link to the Arkansas State Legislature website, which is maintained by the Arkansas

Bureau of Legislative Research, Information Systems Dept., and is the official website of the

Arkansas General Assembly. 5 (Id.). See One Wis. Now, 354 F. Supp. 3d at 951-53 (describing

the accounts and observing that two of them include a link to official legislative websites). The

account also includes a picture of State Senator Rapert and a wooden gavel with what appears to

be the words “Arkansas Senate” written on the side of the gavel (Dkt. No. 22-1, at 23).

       As the Court discussed in more detail above, State Senator Rapert has tweeted on his

account regarding a variety of issues. He has tweeted about national political issues, including

tweeting at Arkansas Senators John Boozman and Tom Cotton to either create “major reform” or

end the EPA based on concerns from his “[c]onstituents.” (Id., at 29). He has also tweeted about

local political issues, including the naming of the Little Rock National Airport after Bill and Hillary

Clinton (Id., at 30). State Senator Rapert used his account to create a public poll on Twitter asking

his followers if they would support a bill removing the names of Bill and Hillary Clinton from the

airport in Little Rock, Arkansas (Id.). He said he posted the public poll on Twitter because

“[c]onstituents asked me & I asked constituents.” (Id., at 31). He further explained that he posted

the public poll on Twitter because “responding to constituents is part of the job description.” (Id.,

at 29). He also said that he posted the public poll on Twitter because “gathering public input on

issues raised to my attention is part of the job description.” (Id., at 30). State Senator Rapert has

also tweeted about various subjects relating to abortion policy including his support for a rally held




       5
          The copy of the State Senator Rapert’s Twitter page provided by plaintiffs does not
include the full webpage link, but the Court determines that it is a link to the Arkansas General
Assembly’s        official      website     for      the       2019        session.          See
http://www.arkleg.state.ar.us/assembly/2019/2019R/Pages/Home.aspx.
                                                  29
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 30 of 81



at the Arkansas State Capitol for the Arkansas March for Life and advocating for various laws

related to abortion (Id., at 36-39).

        With regard to his “Sen. Jason Rapert” Facebook page, State Senator Rapert classified his

page as “Politician.” (Id., at 28). His Facebook page includes a link to his campaign website,

www.jasonrapertforsenate.com (Id.). The account also includes pictures of State Senator Rapert

and the United States Capitol Building (Id.). State Senator Rapert has posted on his Facebook

page regarding a variety of issues. First, he has posted alerts concerning public health and safety

(Dkt. No. 5, at 6). Specifically, he posted about a level three sex offender moving to Faulkner

County, Arkansas; warnings from Faulkner County Sheriff’s Office regarding phone scams; and a

public health alert for an outbreak of Hepatitis A in Northeast Arkansas, which is not in the

Arkansas senate district that he represents (Id.). He has also posted about the Perry County,

Arkansas, Sherriff’s Office taking applications for part time dispatchers and detention center

officers (Id.).

        State Senator Rapert has also used his Facebook page to post concerning his work as a state

legislator. He posted a “State Capitol Week in Review” where he discussed recent bills and

political issues relating to the Arkansas state legislature (Dkt. No. 22-1, at 37-40). He also posted

a question on his Facebook page “for local constituents in Conway, Faulkner County and Perry

County” asking, “What are the top three issues you believe need to be addressed in our community

or state at this time by the legislature?” (Id., at 42).

        Plaintiffs have also submitted screenshots taken of live videos posted by State Senator

Rapert on his “Sen. Jason Rapert” Facebook account (Id., at 44-72). In many of these screenshots,

State Senator Rapert can be seen sitting at a desk in what appears to be an unidentified government-

like office (Id.). The screenshots show other Facebook users making live comments on State



                                                   30
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 31 of 81



Senator Rapert’s video while he discusses issues relating to the Arkansas State Legislature (Id.).

According to the screen shots, State Senator Rapert and the other Facebook users are discussing

various issues that relate to politics and current events in Arkansas and across the country (Id.).

        The case at bar is similar to One Wisconsin Now, where the district court granted a plaintiff

political advocacy group’s motion for summary judgment against defendant state legislators who

blocked plaintiff on social media. 354 F. Supp. 3d 940. In that case, the district court cited to

Davison in its application of the totality of the circumstances test and held that the state legislators

acted under the color of state law. Id. at 950-53. The district court reasoned that the “essential

purpose and function” of the defendants’ social media accounts was to “perform actual and

apparent duties as state assemblyperson[s] using the power and prestige of that office to

communicate legislative matters and other issues with the public.” Id. at 953.

        In its reasoning, the district court pointed to several facts that showed defendants acted

under the color of state law. Id. at 951. Specifically, the district court noted that the defendants

created the social media accounts while in office; all defendants “use their accounts to share

information on legislative matters, policies, political appearances, and events”; and government

resources were used to maintain the accounts to some extent. Id. at 951-52. Even though the

parties disputed whether one of the defendants used state resources to maintain his social media

account, the district court reasoned that his account was “still sufficiently linked to public

circumstances and swathed in the trappings of his office to constitute state action under a totality

of the circumstances test.” Id. at 952. The district court also found relevant that the defendants’

social media profiles included pictures of the state capitol, the American flag, and one defendant

standing in front of a political campaign sign because “[t]hese . . . facts alone show that the account

still represents [the defendant] in his official, not personal, capacity.” Id. at 952-53.



                                                  31
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 32 of 81



       Here, even though some facts weigh in favor of finding that State Senator Rapert’s use of

his social media accounts was personal, based on the totality of the circumstances and considering

the precedents, the Court determines that plaintiffs have a fair chance of prevailing on their

argument that State Senator Rapert acted and continues to act under color of state law when

operating the relevant social media accounts. In terms of his private use of the relevant social

media accounts, State Senator Rapert’s official duties do not include maintenance of his social

media accounts, and his social media accounts do not revert back to the State legislature when he

leaves office. Additionally, the record is not clear regarding whether State Senator Rapert uses

government issued devices to post on social media. Plaintiffs have attached screen shots of several

live Facebook videos that State Senator Rapert has posted. In several, but not all, of the videos,

State Senator Rapert is shown at a desk in what appears to be an official, government office,

including the United States flag and the State of Arkansas flag located behind him. It is not clear

if State Senator Rapert created those Facebook live videos with government issued devices, or if

he used his own video recording device. Further, the record is also not clear whether State Senator

Rapert posted on social media during work hours. He recorded at least some of the Facebook live

videos in what appears to be his government office, but it is not clear whether these videos were

recorded during work hours. Although State Senator Rapert denies using government staff or

resources to maintain these accounts, he suggests otherwise with respect to staff, and perhaps

government staff, on occasion in his posts and through his conduct based on record evidence.

       In terms of the other relevant factors for this analysis, State Senator Rapert posted several

times on Facebook regarding public safety alerts, such as the Hepatitis A outbreak in Northeast

Arkansas and a level three sex offender moving into Faulkner County. Further, he posted on

Facebook regarding some events that he would be attending. State Senator Rapert also made



                                                32
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 33 of 81



several posts on Twitter where he specifically asked constituents to tell him their three most

important policy issues. In addition, he created social media polls in order to determine the interest

of his constituents regarding the name of a local airport. When asked on social media why he

posted the polls, he responded that “gathering public input on issues raised to my attention is part

of the job description.” (Dkt. No. 22-1, at 30).

        The district court in Davison outlined eight additional factors relevant to this analysis, to

which the Fourth Circuit cited on appeal. See Davison, 912 F.3d at 680-81 (citing Davison, 267

F. Supp. 3d at 714). Certain, but not all, of those factors are present based on the record evidence

currently before the Court at this stage of the litigation. As to the first Davison factor, State Senator

Rapert has indicated on both social media accounts his official title as an Arkansas state senator,

either in the title of the account or in the account’s description. For the second Davison factor, in

terms of categorizing his accounts as a government official, he indicated on his Facebook page

that it is a “Politician” page, and the title of the page is “Sen. Jason Rapert.” Further, though his

Twitter account is not described based on a specific category, that account also indicates that he is

an Arkansas state senator. For the third Davison factor related to official government contact

information, State Senator Rapert does not include such information on either of his social media

accounts.

        As for the fourth Davison factor, on his Twitter account, State Senator Rapert includes a

link to the official Arkansas State Legislature for the 2019 legislative session, which is a website

created by the state of Arkansas. On his Facebook account, State Senator Rapert includes a link

to his official campaign website. While not a website created by the state of Arkansas, his

campaign website does indicate his title as a State Senator and allows visitors to contribute to his

political campaign.



                                                   33
          Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 34 of 81



          The fifth Davison factor is whether most of State Senator Rapert’s posts are addressed to

constituents. While the Court only has a sample of his social media posts in the record, at least

some of State Senator Rapert’s social media posts are directed to his constituents. Through his

Twitter account, State Senator Rapert has conducted polls on local political issues and stated that

“gathering public input . . . is part of the job description.” (Dkt. No. 22-1, at 30). Through his

Facebook page, State Senator Rapert has specifically asked constituents about policy issues that

are important to them, posted about public safety issues in his district, and conducted live video

chats where viewers are allowed to ask him questions on a variety of policy topics. Based on the

record before the Court, as for the sixth Davison factor, State Senator Rapert has not made posts

on social media on behalf of the entire government body that he is a part of, the Arkansas State

Senate.

          With respect to the seventh Davison factor, even though State Senator Rapert argues that

he has not explicitly invited his constituents to use his social media accounts as a space for a back-

and-forth dialogue, he has used both his Twitter and Facebook accounts for such a purpose. He

has used both social media accounts to conduct polls and live video chats where viewers are

allowed to ask him questions, and he regularly comments on his posts in response to what others

have posted on social media. Finally, as for the eighth Davison factor, State Senator Rapert’s

social media content has a strong tendency towards matters related to his office, namely policy

concerns related to state and local issues. Even though he does post about his personal business

and ministry on the relevant social media accounts, based on the Court’s review of the limited

record before it, State Senator Rapert appears to post often on social media regarding issues related

to his position as State Senator of Arkansas.




                                                 34
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 35 of 81



        In response, State Senator Rapert specifically argues that his social media accounts are

private because government employees or staff do not use his social media account and because

he posts about personal topics. There is record evidence that, although State Senator Rapert

maintains he is the only person who posts on his account, besides the occasional campaign staff

member who is not a government employee according to State Senator Rapert, he suggests in his

posts on occasion that staff assists him (Dkt. No. 1, ¶ 64; Def. Ex. 1, ¶ 5). Now, State Senator

Rapert admits that he does not have his own personal staff as a state senator. Even if State Senator

Rapert is the only person who posts on or maintains his account, this fact alone is not conclusive

when compared to the weight of the other factors discussed above in the totality of the

circumstances analysis, which weigh in favor of finding that State Senator Rapert acted under color

of state law.

        Although State Senator Rapert argues that he uses the social media accounts at issue in this

case to post about personal issues and his personal business and ministry, the vast majority of his

social media posts in the record evidence submitted to the Court concern issues that are related to

his position as a state senator, including state and local policy issues and updates regarding the

Arkansas General Assembly. State Senator Rapert has multiple social media accounts on both

Twitter and Facebook, several of which are for a particular private business or ministry. He has

separate Twitter accounts for his campaign, the National Association of Christian Lawmakers, and

Holy Ghost Ministries (Dkt. No. 22-1, at 1-3). State Senator Rapert also has separate Facebook

pages for his campaign, the National Association of Christian Lawmakers, Holy Ghost Ministries,

and the American History & Heritage Foundation, Inc. (Id., at 6-9). These accounts do not include

his title or the trappings of his office, and these accounts are not at issue in this litigation.




                                                   35
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 36 of 81



       State Senator Rapert also argues that his personal social media accounts are owned by

private corporations, Twitter and Facebook, and that he “exercises at most limited control over

those accounts in his capacity as a private citizen.” (Dkt. No. 18, at 11). The Court finds that the

fact that Twitter and Facebook are privately owned does not preclude a finding that these social

media platforms are susceptible to the public doctrine analysis. The Supreme Court has held that

“to evoke First Amendment concerns,” “a speaker must seek access to public property or to private

property dedicated to public use to evoke First Amendment concerns.” Cornelius v. NAACP Legal

Def. & Educ. Fund, Inc., 473 U.S. 788, 788 (1985) (emphasis added); see also Columbia Broad.

Sys., Inc. v. Democratic Nat. Comm., 412 U.S. 94, 134 (1973) (“The First Amendment has also

been held applicable where private parties control essentially public forums.”). Most other courts

presented with this argument have been unpersuaded by it, opting to apply First Amendment

analysis.

       Similar to the district court’s finding in One Wisconsin Now, State Senator Rapert has

included pictures and titles that make his social media accounts appear “swathed in the trappings

of [his] office.” 354 F. Supp. 3d at 952 (quoting Davison, 267 F. Supp. 3d at 714). On his Twitter

account, State Senator Rapert includes a picture of himself as well as a gavel with the words

“Arkansas Senate” written on the gavel. His name on Twitter is “Sen. Jason Rapert,” and he

describes himself as “AR State Senator” and “Founder of National Association of Christian

Lawmakers.” On his Facebook page, he includes a picture of himself and of the United States

Capitol Building. His name on the Facebook page is also “Sen. Jason Rapert.” All of these factors

taken together, when considering the record evidence before the Court, tend to show that State

Senator Rapert has “swathed” his relevant social media accounts “in the trappings of [his] office.”

Id.



                                                36
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 37 of 81



       For these reasons, the Court finds that plaintiffs have demonstrated that they have a fair

chance of prevailing on the question of whether State Senator Rapert acted under color of state

law when using his relevant Twitter and Facebook accounts.

                               b.      Deprivation Of First Amendment Right

       The determination of whether State Senator Rapert deprived plaintiffs of their First

Amendment free speech right involves a three-step analysis: (1) whether the speech “is speech

protected by the First Amendment”; (2) “whether the putative forum is susceptible to forum

analysis at all”; and (3) if susceptible to forum analysis, the forum’s classification. Knight, 302 F.

Supp. 3d at 564 (citing Cornelius, 473 U.S. 788 (1985)) (other citations omitted).

       State Senator Rapert argues that his social media accounts are personal accounts and not

government controlled, which means they are not a public forum that is susceptible to forum

analysis (Dkt. No. 18, at 10-12). State Senator Rapert further argues that, based on the facts of

this case, he did not intentionally create a public forum (Id., at 12-15). State Senator Rapert also

maintains that, even if his social media accounts are considered some type of public forum,

plaintiffs have failed to show that he engaged in viewpoint discrimination (Id., at 15-17).

                                       (i)     Protected Speech

       The first step in this analysis is determining whether plaintiffs’ speech is protected by the

First Amendment. As the Court discussed above, plaintiffs in this case seek to engage in speech

on matters of public concern through their discussions on State Senator Rapert’s social media

accounts, including discussions on national and local current events and the role of religion in

government. “[T]he First Amendment protects . . . speech only when it falls within the core of

First Amendment protection—speech on matters of public concern.” Engquist v. Or. Dep’t. of

Agric., 553 U.S. 591, 600 (2008). Further, the record before the Court does not indicate, and State



                                                 37
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 38 of 81



Senator Rapert does not argue, that the speech in which plaintiffs engaged, and seek to engage,

falls within the “well-defined and narrowly limited classes of speech,” such as obscenity,

defamation, fraud, incitement, and speech integral to criminal conduct, “the prevention and

punishment of which have never been thought to raise any Constitutional problem.” Brown v.

Entm’t Merchs. Ass’n, 564 U.S. 786, 791 (2011) (quoting Chaplinsky v. New Hampshire, 315 U.S.

568, 571-72 (1942)); see also United States v. Stevens, 559 U.S. 460, 468 (2010). State Senator

Rapert does not dispute that plaintiffs have engaged in speech protected by the First Amendment.

Further, the record evidence supports that plaintiffs have engaged in protected speech. For these

reasons, the Court finds that plaintiffs have a fair chance of prevailing on the question of whether

they engaged in protected speech.

                                      (ii)    Susceptible To Forum Analysis
       The next step in the analysis for determining whether a deprivation of First Amendment

free speech rights occurred is examining whether the putative forum is susceptible to forum

analysis at all. Knight, 302 F. Supp. 3d at 564. “[F]or a space to be susceptible to forum analysis,

it must be owned or controlled by the government.” Id. at 565 (citing Cornelius, 473 U.S. at 801).

“[T]he application of forum doctrine must be consistent with the purpose, structure, and intended

use of the space.” Id. The space may be “a forum more in a metaphysical than in a spatial or

geographic sense.” Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 820 (1995).

It may “lack[ ] a physical situs.” Cornelius, 473 U.S. at 801.

       As for the issue of government ownership or control, the “under color of state law”

requirement from § 1983 has been treated as equivalent to the Fourteenth Amendment’s “state

action” requirement. United States v. Price, 383 U.S. 787, 794 n.7 (1966); see also Campbell, 367

F. Supp. 3d at 994 (comparing the requirements for “under color of state law” with the “state



                                                38
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 39 of 81



action” requirement in the context of alleged First Amendment free speech violation by a

government official).

       In Knight, the district court looked at the following factors when determining whether the

President’s Twitter account was under government ownership or control: (1) the Twitter account

was presented as being “registered to Donald J. Trump, ‘45th President of the United States of

America, Washington, D.C.,”; (2) the President’s tweets were considered “official records that

must be preserved under the Presidential Records Act”; and (3) the President’s Twitter account

was used in the course of the appointment and removal of officers and for conducting foreign

policy. 302 F. Supp. 3d at 567. The Knight court determined that “the President presents the

[Twitter] account as being a presidential account as opposed to a personal account and, more

importantly, uses the account to take actions that can be taken only by the President as President.”

Id.

       As stated above, the Court finds that plaintiffs have a fair chance of prevailing on their

argument that State Senator Rapert acted under color of state law when he used his relevant Twitter

and Facebook accounts. In addition, based on the factors outlined by the district court in Knight,

plaintiffs have a fair chance of prevailing on their argument that State Senator Rapert’s relevant

social media accounts are under government ownership or control. First, State Senator Rapert’s

social media accounts clearly describe him as an Arkansas state senator. For his Twitter account,

State Senator Rapert calls himself a State Senator of Arkansas and includes a picture that is related

to the Arkansas State Senate. His Facebook page is similarly identifiable and includes the same

types of pictures. These facts show that State Senator Rapert is holding himself out in his official

capacity as a state senator on the relevant social media accounts.




                                                 39
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 40 of 81



        As for the second factor, there is no record evidence that State Senator Rapert’s tweets or

Facebook posts are preserved under any Federal or state act.

        For the third factor, even though State Senator Rapert cannot remove officers or conduct

foreign policy like the President of the United States, he has used the relevant social media

accounts to conduct business related to his office. As discussed above, State Senator Rapert has

used his social media accounts for public safety alerts, to take polls on policy issues, to ask

constituents about their policy preferences, and to discuss policy issues with his Facebook

followers on multiple live videos. State Senator Rapert has said on social media that “gathering

public input . . . is part of the job description.” (Dkt. No. 22-1, at 30).

        For the final factor, State Senator Rapert uses his accounts to discuss a wide variety

national, state, and local policy issues and actively responds to comments made by other users on

social media. Even though he argues that he uses the relevant social media accounts for personal

use, the Court has discussed several facts that weigh in favor of finding that he uses the relevant

accounts for actions that could only be taken by an Arkansas state senator, such as conducting

public polls on the name of a local airport, publishing public safety alerts that affect his district,

posting updates on the legislative session, and recording and posting live videos where he responds

to other users’ questions while sitting at what appears to be an official, government desk in what

appears to be an official, government office.

        For these reasons, and because the Court concludes that plaintiffs have a fair chance of

prevailing on their argument that he acted under color of state law, the Court finds that plaintiffs

have a fair chance of prevailing on their argument that State Senator Rapert’s relevant social media

accounts were under government control or ownership.




                                                   40
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 41 of 81



       When evaluating whether the President violated plaintiffs’ free speech rights by blocking

the plaintiffs from following or commenting on his Twitter account, the Knight court determined

that there are three components within each Twitter account: (i) the content of the tweets; (ii) the

timeline comprised of those tweets and the comment threads those tweets initiate; and (iii) the

“interactive space” associated with each tweet, in which other users may directly interact with the

content of the tweets. 302 F. Supp. 3d at 566. The Knight court held that the content of the tweets

sent by the president and “the account’s timeline, which ‘displays all tweets generated by the

[account]’” are not subject to the forum analysis because these components represent government

speech, which “is one category of speech that falls outside the domain of forum analysis.” Id. at

571-72. However, the court further concluded that, although forum analysis does not apply to the

President’s Twitter account as a whole, it applies to “the ‘interactive space’ associated with each

tweet in which other users may directly interact with the content of the tweets.” Id. at 566. In so

concluding, the Knight court noted that the President and his staff exercised sufficient control over

the account to satisfy the government-control requirement. Id. at 566.

       Other courts that have examined alleged First Amendment violations in the context of

social media accounts and pages or their components have treated portions of such accounts and

pages as public spaces susceptible to the public forum doctrine. See, e.g., Packingham v. North

Carolina, 137 S. Ct. 1730, 1735 (2017) (comparing social media to traditional public fora such as

parks and streets); Hyman, 2019 WL 2323864, at *2 (holding that the defendant police department

“provided a public space for citizens to speak, and they spoke. [Defendant’s] handling of the

interactive part of its Facebook page is therefore subject to some form of constitutional scrutiny.”)

(internal citations omitted); Campbell, 367 F. Supp. 3d at 992 (holding that “the public forum

doctrine applies to [defendant’s] Twitter account . . . [and] that the interactive space following



                                                 41
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 42 of 81



each tweet in which other users may directly interact with the content of the tweets is subject to

forum analysis.”); Price v. City of New York, No. 15 Civ. 5871 (KPF), 2018 WL 3117507, at *15

(S.D.N.Y. June 25, 2018) (“the City’s official Twitter pages share many characteristics of public

forums [. . .]”: Twitter is “generally open to the public”; appears to be “designed for and dedicated

to expressive activities”; and appears to have “as a principal purpose . . . the free exchange of

ideas”); Davison, 267 F. Supp. 3d at 716 (“When one creates a Facebook page, one generally opens

a digital space for the exchange of ideas and information.”); Davison v. Plowman, No. 1:16CV180

(JCC/IDD), 2017 WL 105984, at *3 (E.D. Va. Jan. 10, 2017) (“the Commonwealth’s Attorney’s

Facebook page qualifies as a limited public forum for First Amendment purposes”) (citation

omitted).

       As the Court has discussed above, other users comment on posts, public polls, and live

videos that State Senator Rapert posts on his relevant social media accounts. State Senator Rapert

also replies and answers comments made by other users on his social media posts. For these

reasons, the Court finds that plaintiffs have shown a fair chance of prevailing on the issue of public

forum analysis because other social media users may directly interact with the content of State

Senator Rapert’s social media posts through the interactive space below each of his tweets and

Facebook posts.

                                       (iii)   Forum Classification

       The final step in the analysis for determining whether a deprivation of First Amendment

free speech rights occurred is determining the classification of State Senator Rapert’s social media

accounts as a forum. Knight, 302 F. Supp. 3d at 564. There are three types of public fora:

traditional public fora, designated public fora, limited public fora, and nonpublic fora. See, e.g.,

Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469-70 (2009).



                                                 42
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 43 of 81



       Not all courts that have addressed the issue of forum classification for social media

accounts have reached the same conclusion. However, almost every court to examine the issue

has found that the “interactive space” on a government official’s social media accounts is classified

as some type of public forum. See Campbell, 367 F. Supp. 3d at 992-93 (finding that the public

forum doctrine applied to the “interactive space” on the government official’s social media account

but declining to classify the forum); Knight, 302 F. Supp. 3d at 575 (holding that “the interactive

space of a tweet from the [President’s] account constitutes a designated public forum”); Davison,

227 F. Supp. 3d at 609 (finding that plaintiffs plausibly alleged that a government official’s

Facebook page creates a limited public forum); but see Morgan v. Bevin, 298 F. Supp. 3d 1003,

1012 (E.D. Ky. 2018) (finding “that forum analysis is inappropriate” regarding the Governor of

Kentucky’s social media accounts and declining to classify the forum).

       Plaintiffs argue that State Senator Rapert has created a public forum with both his Twitter

account and Facebook page, but they do not argue which classification of public fora applies in

this case. Plaintiffs further contend that State Senator Rapert engaged in viewpoint discrimination

when he blocked them on his Twitter account and Facebook page, which plaintiffs maintain is a

violation of their First Amendment speech rights no matter the classification of the public forum.

State Senator Rapert argues that his social media accounts are, at a minimum, a limited public

forum and that he did not engage in viewpoint discrimination.

       As the Court will discuss below, the Court determines that plaintiffs have a fair chance of

prevailing on their argument that State Senator Rapert engaged in viewpoint discrimination when

he blocked plaintiffs on his Twitter account and Facebook page. Accordingly, for purposes of the

currently pending preliminary injunction motion, the Court need not decide which type of forum

was created, because “[r]egardless of whether it occurs in a public, designated, or nonpublic forum,



                                                 43
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 44 of 81



viewpoint discrimination that results in the intentional, targeted expulsion of individuals from

these forums violates the Free Speech Clause of the First Amendment.” Price, 2018 WL 3117507,

at *16 (citing Rosenberger, 515 U.S. at 829); see also Davison, 912 F.3d at 687-88 (4th Cir. 2019)

(refusing to decide whether a Facebook page is a traditional or a designated public forum and

stating that “viewpoint discrimination” is “prohibited in all forums”).

       For these reasons, and because this case is at the preliminary injunction stage, the Court

declines to classify the type of public forum that applies to the forum created by State Senator

Rapert with his relevant social media accounts.

                              c.      Viewpoint Discrimination

       The Court will now address the issue of viewpoint discrimination. Even for the purposes

of a limited public forum, the State is forbidden from exercising viewpoint discrimination.

Rosenberger, 515 U.S. at 829. “When the government targets not subject matter, but particular

views taken by speakers on a subject, the violation of the First Amendment is all the more blatant.”

Id.   “Viewpoint discrimination is thus an egregious form of content discrimination.            The

government must abstain from regulating speech when the specific motivating ideology or the

opinion or perspective of the speaker is the rationale for the restriction.”       Id.   Viewpoint

discrimination is also prohibited in the context of social media. See Davison, 912 F.3d at 687-88.

The Supreme Court has recognized social media as one of “the most important places . . . for the

exchange of views . . . .” Packingham, 137 S. Ct. at 1735. Further, “[v]iewpoint discrimination

is apparent, for example, if a government official’s decision to take a challenged action was

‘impermissibly motivated by a desire to suppress a particular point of view.’” Davison, 912 F.3d

at 687 (quoting Cornelius, 473 U.S. at 812-13). “Official censorship based on a state actor’s

subjective judgment that the content of protected speech is offensive or inappropriate is viewpoint



                                                  44
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 45 of 81



discrimination.” Robinson, 921 F.3d at 447 (citing Matal v. Tam, — U.S. —, 137 S. Ct. 1744,

1763 (2017); see also id. at 1766 (Kennedy, J., concurring)).

       Plaintiffs argue that State Senator Rapert has engaged in viewpoint discrimination because

they were blocked based on the political and religious speech they posted on his social media posts.

Specifically, plaintiffs contend that State Senator Rapert blocked them for posting critical

responses on his social media posts. In response, State Senator Rapert argues that he has not

engaged in viewpoint discrimination by blocking plaintiffs because he has “placed restrictions on

the content of what may be posted on his page.” (Dkt. No. 18, at 13). In his declaration, State

Senator Rapert states that his Facebook page includes the following statement:

       Anyone who engages in bullying, intimidation, personal attacks, uses profanity or
       attempts to mislead others with false information, will find their privilege to post
       on this page revoked. Thank you for respecting others. This page is not paid for
       or administered by a government entity.

(Def. Ex. 1, ¶ 7). There is no evidence in the record before the Court that State Senator Rapert has

a similar declaration posted on his Twitter account.

       State Senator Rapert further states in his declaration that he “take[s] action against anyone

who engages in bullying, intimidation, personal attacks, uses profanity, or attempts to mislead

others with false information.” (Id., ¶ 14). He also declares, “I obviously do not block people

simply because they disagree with me.” (Id.). According to his declaration, State Senator Rapert’s

social media posts can “garner hundreds of comments, and some even have had thousands of

comments,” making it impossible to see everyone who violates his social media rules (Id., ¶ 15).

He also states, “If there are currently comments on my social media profiles that violate these

standards, it does not mean that I have chosen to leave them there.” (Id.). Further, according to

his declaration, if State Senator Rapert did not enforce his social media rules, “then large amount



                                                45
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 46 of 81



of harassing and disruptive comments and replies would render [his] social media profiles totally

unusable.” (Id.).

       Based on the record before the Court, State Senator Rapert has used the @JasonRapert

Twitter account on several occasions to discuss his reasons for blocking Twitter users who follow

him. State Senator Rapert has Tweeted that he blocks “very few people” and that one user “just

happened to be one of the liberal extremists that made the list . . . .” to be blocked (Dkt. No. 6, at

14). He has also posted that he blocks “those who engage in ad hominem attacks, defamation or

threatening communications.” (Id.). In a different post on his Twitter account, State Senator

Rapert stated to another user that “if you keep lying I might block you too. You’ve been on the

watch list for blocking of course.” (Id.). In response to another user, he also posted, “I actually

suppose I should have blocked you for spreading false information in the first place.” (Id., at 15).

State Senator Rapert tweeted these statements to Twitter users who are not plaintiffs in this case.

       During the hearing on the preliminary injunction request, several of the plaintiffs in this

case discussed their social media interactions with State Senator Rapert before he blocked them.

According to Ms. Dempsey, who is supportive and involved in the American Atheists in Arkansas

organization, she commented on several of State Senator Rapert’s posts to discuss the relationship

between government and religion. After she messaged State Senator Rapert directly on Facebook

in August 2018, Ms. Dempsey testified that she realized State Senator Rapert blocked her. In her

final messages, Ms. Dempsey asked State Senator Rapert if he wanted “to keep the government

secular or [for] America to become a Christian nation?” (Pls Ex. 8). In a later message on the same

thread, Ms. Dempsey also asked State Senator Rapert not to dictate his “personal religious beliefs

into our secular government.” (Pls. Ex. 10).




                                                 46
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 47 of 81



        Ms. Shoshone testified that State Senator Rapert also blocked her on Twitter at least ten

days after she commented on his posts. In one post, Ms. Shoshone asked State Senator Rapert for

the sources he used in a speech that he delivered regarding same-sex marriage that she attended

(Pls. Ex. 11). In another post, Ms. Shoshone asked State Senator Rapert if it was “[h]ypocritical”

for him to tweet about his political opponent accepting campaign contributions from “baby-killers”

while he allegedly accepted campaign contributions from “the tobacco industry.” (Pls. Ex. 12).

Ms. Shoshone also replied to a tweet from State Senator Rapert regarding campaign contributions

from “abortion doctors” asking him to “support easy access to” birth control. (Pls. Ex. 13). In a

different post, Ms. Shoshone replied to one of State Senator Rapert’s tweets with a picture of State

Senator Rapert, which included the words “Jason Rapert Selfie.” (Pls. Ex. 15). Ms. Shoshone

testified that ten days after she posted the picture of him, she learned that State Senator Rapert

blocked her on Twitter. Ms. Shoshone further testified that she follows multiple politicians and

public officials on social media and replies to their tweets in the same manner as she did to State

Senator Rapert. She testified that she has not been blocked on social media by another other

politician or elected official.

        Mr. Barringer also testified that State Senator Rapert blocked him on Facebook after he

commented on one of State Senator Rapert’s posts. Mr. Barringer testified that he commented on

one of State Senator Rapert’s posts where State Senator Rapert indicated his support for more

restrictive abortion regulations. Mr. Barringer’s comment criticized State Senator Rapert’s post

and discussed verses from the Bible that Mr. Barringer asserted were relevant to the issue of

abortion. According to Mr. Barringer, after he made this comment, he learned that State Senator

Rapert blocked him on Facebook.




                                                47
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 48 of 81



        Ms. Fernau did not testify at the preliminary injunction hearing, but plaintiffs and State

Senator Rapert have submitted social media posts and emails from Ms. Fernau. According to those

documents, Ms. Fernau posted on State Senator Rapert’s page in May 2014 regarding a recent

Arkansas case involving same-sex marriage (Dkt. Nos. 1, ¶¶ 86-87; 6, at 18). Ms. Fernau’s

response was critical of State Senator Rapert’s original Facebook post regarding same-sex

marriage and included quotes from Bible verses that Ms. Fernau argues is “conduct that the Bible

prohibits but which [State Senator] Rapert and others do not oppose.” (Dkt. Nos. 1, ¶ 88; 6, at 19).

After Ms. Fernau made a different Facebook post that was critical of State Senator Rapert,

plaintiffs allege that Ms. Fernau was blocked on Facebook by State Senator Rapert within 24 hours

(Dkt. Nos. 1, ¶ 91; 6, at 21). After she was blocked on Facebook, Ms. Fernau sent a tweet that was

critical of State Senator Rapert’s decision to block her on Facebook (Dkt. Nos. 1, ¶ 94; 6, at 21).

Plaintiffs allege that State Senator Rapert then blocked Ms. Fernau on Twitter the next day (Dkt.

Nos. 1, ¶ 96; 6, at 21).

        Even though State Senator Rapert includes a policy on his Facebook page that states what

users are not allowed to post on his page, he has failed to show how that policy applies to his

blocking of Ms. Fernau, Ms. Shoshone, Mr. Barringer, and Ms. Dempsey, the individual plaintiffs.

The limited evidence before the Court indicates that State Senator Rapert blocked each of the

individual plaintiffs in this case soon after they posted comments critiquing his political positions.

Further, in defense of blocking these individuals, State Senator Rapert does not argue that any of

the individual plaintiffs engaged in bullying, intimidation, personal attacks, used profanity, or

attempted to mislead others with false information.

        The individual plaintiffs posted on State Senator Rapert’s social media posts regarding a

variety of political issues. Ms. Fernau posted a comment on Facebook critiquing State Senator



                                                 48
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 49 of 81



Rapert’s views on same-sex marriage and the relationship between religion and government. Ms.

Shoshone posted comments on Twitter critiquing who State Senator Rapert took campaign

donations from and a picture with the caption “Jason Rapert Selfie.” Mr. Barringer posted a

Facebook comment that was critical of State Senator Rapert’s position on abortion policy and

quoted from the Bible. Ms. Dempsey posted comments on Facebook critical of State Senator

Rapert’s positions regarding the relationship between government and religion. Even though it is

not clear exactly when State Senator Rapert blocked each plaintiff after they made these posts,

each of the individual plaintiffs assert that State Senator Rapert blocked them on social media soon

after they posted about these issues on his respective social media pages. There is no contrary

evidence in the record before the Court at this stage.

        Further, State Senator Rapert stated in tweets directed toward users who are not parties to

this case that he intends to block other users on social media because of their political viewpoints

(Dkt. No. 6, at 14). In these posts, State Senator Rapert states that he has a “watch list for blocking”

and addresses one user who is on his “list” as a “liberal extremist[].” (Id.). In his declaration,

State Senator Rapert maintains that he follows the social media policy posted on his Facebook

account (Def. Ex. 1, ¶ 14). Based on the record before the Court, State Senator Rapert does not

explain why, under his policy or not, he blocked Ms. Fernau, Ms. Shoshone, Mr. Barringer, and

Ms. Dempsey on social media.

        State Senator Rapert argues that this case is similar to Davison v. Plowman, where the

district court found that defendant county’s social media policy was viewpoint neutral because it

banned “off topic” comments. 247 F. Supp. 3d 767, 776-77 (E.D. Va. 2017). In that case, the

defendant’s social media policy specifically allowed for the removal of “clearly off topic”

comments because the purpose of the “Loudoun County social media sites is to present matters of



                                                  49
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 50 of 81



public interest in Loudoun County.” Id. at 771-72. Unlike in Davison v. Plowman, State Senator

Rapert’s social media policy does not state that his account is solely for the purpose of presenting

matters of public interest to his constituents. In fact, the record shows that State Senator Rapert

posts about a variety of topics.

       Further, State Senator Rapert’s social media policy does not address deleting or banning

comments that are off topic, regardless of the speaker’s viewpoint. Instead, under his own social

media policy, State Senator Rapert may delete comments or block any user who, in his view,

“engages in bullying, intimidation, personal attacks, uses profanity or attempts to mislead others

with false information . . . .” The record evidence does not suggest that State Senator Rapert

followed a viewpoint neutral social media policy; instead, the record evidence suggests that he

blocked plaintiffs on social media after each plaintiff posted comments that were critical of State

Senator Rapert’s policy positions. Plaintiffs have shown a fair chance on prevailing on the issue

of viewpoint discrimination because they have shown that State Senator Rapert blocked plaintiffs

on social media based on particular views taken by plaintiffs contrary to State Senator Rapert’s

views on matters of public concern.

       Based on the evidence before the Court at this time, the Court finds that plaintiffs have

shown a fair chance of prevailing on the merits of their First Amendment free speech claim against

State Senator Rapert.

                        2.     Right To Petition The Government

       Plaintiffs also argue that State Senator Rapert has violated their right to petition the

government pursuant to the First Amendment. The First Amendment guarantees every citizen’s

right “to petition the Government for a redress of grievances.” U.S. Const. amend. I. The right

“allows citizens to express their ideas, hopes, and concerns to their government and their elected



                                                50
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 51 of 81



representatives . . . [and is] generally concerned with expression directed to the government

seeking redress of a grievance.” Borough of Duryea, Pa. v. Guarnieri, 564 U.S. 379, 388 (2011).

“Petitions to the government assume an added dimension when they seek to advance political,

social, or other ideas of interest to the community as a whole.” Id. at 395. “Interpretation of the

Petition Clause must be guided by the objectives and aspirations that underlie the right. A petition

conveys the special concerns of its author to the government . . . .” Id. at 388-89.

        “The right to petition is cut from the same cloth as the other guarantees of that Amendment,

and is an assurance of a particular freedom of expression.” McDonald v. Smith, 472 U.S. 479, 482

(1985). The First Amendment right to speech and petition “are inseparable,” and generally “there

is no sound basis for granting greater constitutional protection” to one over the other. Id. at 485.

The Supreme Court has acknowledged that “[t]here may arise cases where the special concerns of

the Petition Clause would provide a sound basis for a distinct analysis” but has not yet ruled on

the issue. Borough of Duryea, Pa., 564 U.S. at 389; see also Knight, 302 F. Supp. 3d at 577 n.24

(declining to analyze separately plaintiffs’ claims based on the right to petition because the case

did not present “special concerns” regarding the right to freedom of speech and the right to

petition).

        State Senator Rapert argues that plaintiffs’ claims based on the right to petition fail because

they have no constitutional right to be heard on his social media accounts and that he has chosen

to “ignore” the “vulgar and harassing messages in response to his posts.” (Dkt. No. 18, at 17). He

further argues that, even though he blocked plaintiffs on social media, they may contact him by

other means such as email, telephone, letter, or by creating a new social media account, which

several of the individual plaintiffs have done by alternative social media accounts and email (Id.).




                                                  51
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 52 of 81



        State Senator Rapert is correct that there is “no constitutional right as members of the public

to a government audience for their policy views.” Minn. State Bd. for Cmty. Colleges v. Knight,

465 U.S. 271, 286 (1984). “Nothing in the First Amendment or in this Court’s case law

interpreting it suggests that the rights to speak, associate, and petition require government

policymakers to listen or respond to individuals’ communications on public issues.” Id. at 285.

State Senator Rapert may choose to “ignore” those on social media he deems are not following the

line of conversations he has decided to start. Smith v. Ark. State Highway Emp., Local 1315, 441

U.S. 463, 466 (1979) (holding, in part, that “the First Amendment does not impose any affirmative

obligation on the government to listen [or] to respond.”). State Senator Rapert does not explain

how blocking plaintiffs on social media equates to ignoring their petitions. Even though State

Senator Rapert is not obligated to listen, read, or respond to plaintiffs’ posts on his social media

pages, his action to block plaintiffs from his Twitter and Facebook pages stopped plaintiffs from

the ability to petition on his social media pages. See Knight, 302 F. Supp. 3d at 576 (“Nonetheless,

when the government goes beyond merely amplifying certain speakers’ voices and not engaging

with others, and actively restricts ‘the right of an individual to speak freely [and] to advocate ideas,’

it treads into territory proscribed by the First Amendment.” (quoting Minn. State Bd. for Cmty.

Colls., 465 U.S. at 286)).

        Further, even though plaintiffs may petition State Senator Rapert by other means while he

has blocked plaintiffs on social media, State Senator Rapert cites no authority in support of his

argument that plaintiffs’ claims based on the right to petition fail because alternative channels for

petition exist. See Leuthy v. LePage, Case No. 1:17-cv-00296-JAW, 2018 WL 4134628, at *17

(D. Me. Aug. 29, 2018) (finding that plaintiff’s claims against defendant governor based on right

to petition were proper and that the availability of alternative channels for petition did not “render



                                                   52
          Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 53 of 81



a claim for violation of the Petition Clause nonviable”). For these reasons, the Court rejects State

Senator Rapert’s challenges to this claim.

          At least at this stage of the litigation, the Court declines to analyze separately plaintiffs’

claims based on the right to petition because the Court concludes that this case does not present

“special concerns” regarding the right to freedom of speech and the right to petition. The Court

has already concluded that plaintiffs have a fair chance of prevailing on the merits of their claims

based on freedom of speech under the First Amendment, and the Court will not separately analyze

at this time plaintiffs’ claims based on the right to petition under the First Amendment.

                         3.      Right To Remonstrate Under The Arkansas State Constitution

          Plaintiffs also bring claims against State Senator Rapert under Article 2, Section 4 of the

Constitution of the State of Arkansas, which states in pertinent part that “[t]he right of the people

. . . to petition, by address or remonstrance, the government, or any department thereof, shall never

be abridged.” The parties do not address the differences between the First Amendment of the

United States Constitution and Article 2, Section 4 of the Arkansas State Constitution and only

cite cases analyzing claims brought under the First Amendment. Because the parties have not

briefed the issue, to resolve the pending motion, the Court declines to consider this claim and will

not resolve any dispute that may exist between the First Amendment and the Arkansas State

Constitution. See Graham v. Cawthorn, 427 S.W. 3d 34, 46 (Ark. 2013) (acknowledging that the

Arkansas Supreme Court has never addressed whether Article 2, Section 4 of the Arkansas State

Constitution provides more protection than the First Amendment and declining to decide the

issue).




                                                   53
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 54 of 81



                        4.      Free Exercise Of Religion Under The First Amendment

        Plaintiffs also argue that State Senator Rapert’s decision to block them on social media

violated their First Amendment right to exercise freely their religion. Specifically, plaintiffs argue

that State Senator Rapert burdened their ability to exercise their religion and their ability to express

their sincerely held beliefs, as atheists and supporters of separation between church and state, by

“speaking out in opposition to policies which impose particular religious beliefs on others.” (Dkt.

No. 6, at 43). Plaintiffs further assert that State Senator Rapert specifically blocked them on social

media because of their religious beliefs. State Senator Rapert argues that he has never blocked a

social media user because he or she was an atheist.

        The First Amendment’s Free Exercise Clause, applicable to the states through the

Fourteenth Amendment, prohibits states from making any “law respecting an establishment of

religion, or prohibiting the free exercise thereof.” U.S. Const. amends. I, XIV; Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940). The Free Exercise Clause “protect[s] religious observers

against unequal treatment” and subjects to the strictest scrutiny laws that target the religious for

“special disabilities” based on their “religious status.” Church of Lukumi Babalu Aye, Inc. v.

Hialeah, 508 U.S. 520, 533, 542 (1993) (internal quotation marks omitted). Applying that basic

principle, the Supreme Court has repeatedly confirmed that denying a generally available benefit

solely on account of religious identity imposes a penalty on the free exercise of religion that can

be justified only by a state interest “of the highest order.” Trinity Lutheran Church of Columbia,

Inc. v. Comer, 137 S. Ct. 2012, 2019 (2017).

        Further, adverse action by a government official violates the Free Exercise Clause if that

action is motivated by religious hostility, even where the action is otherwise facially neutral and

of general applicability. Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, — U.S. —,



                                                  54
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 55 of 81



138 S. Ct. 1719, 1732 (2018). The Constitution “commits government itself to religious tolerance,

and upon even slight suspicion that proposals for state intervention stem from animosity to religion

or distrust of its practices, all officials must pause to remember their own high duty to the

Constitution and to the rights it secures.” Masterpiece Cakeshop, 138 S. Ct. at 1731 (quoting

Church of Lukumi Babalu Aye, 508 at 547).

        To establish that their free exercise rights have been violated, plaintiffs “must first show

‘that the government action complained of substantially burdened their religious activities.’”

Altman v. Minn. Dep’t of Corr., 251 F.3d 1199, 1204 (8th Cir. 2001) (quoting Brown v. Polk

County, 61 F.3d 650, 658 (8th Cir. 1995) (en banc)). “Government significantly burdens the

exercise of religion if it significantly constrains conduct or expression that manifests a central tenet

of a person’s religious beliefs, meaningfully curtails the ability to express adherence to a particular

faith, or denies reasonable opportunities to engage in fundamental religious activities.” Id.

(citation omitted).

        Laws burdening the free exercise of religion, as opposed to neutral, generally-applicable

laws incidentally burdening religious exercise, must be narrowly tailored to advance a compelling

government interest. Church of the Lukumi Babalu Aye, 508 U.S. at 531-32. “A law is not neutral

if its object is ‘to infringe upon or restrict practices because of their religious motivation.’” Olsen

v. Mukasey, 541 F.3d 827, 832 (8th Cir. 2008) (quoting Church of the Lukumi Babalu Aye, 508

U.S. at 533). A law is not generally applicable if “in a selective manner[, it] impose[s] burdens

only on conduct motivated by religious belief.” Church of the Lukumi Babalu Aye, 508 U.S. at

543.

        Ms. Fernau, Ms. Shoshone, Mr. Barringer, and Ms. Dempsey state that they are atheists

(Dkt. No. 6, at 16, 24, 28, 29). Each of the individual plaintiffs also asserts that he or she feels “a



                                                  55
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 56 of 81



moral imperative to oppose any and all government actions that compel [them] or other individuals

to conform to the religious beliefs of others.” (Id.). Based on the record before the Court, Ms.

Dempsey is the only individual plaintiff who identified herself as an atheist in a comment to State

Senator Rapert on his Facebook page (Id., at 31). Ms. Dempsey posted several additional

comments on his Facebook page and also sent private messages to State Senator Rapert (Pls. Exs.

1-10). State Senator Rapert sent two response messages to Ms. Dempsey, who sent two longer

responses discussing the issue of separation between church and state (Pls. Exs. 8-10). In his

private messages to Ms. Dempsey, State Senator Rapert states, “I have seen your posts and know

you are an atheist. That is your right. You must also respect the rights and values of the vast

majority of people who believe in God in our nation.” (Pls. Ex. 8). The Court does not find any

other social media comment or message where State Senator Rapert acknowledges that another

individual plaintiff is an atheist nor does the Court find record evidence that any individual plaintiff

identified himself or herself as an atheist in a social media comment or message to State Senator

Rapert, although the Court acknowledges that in at least one email to State Senator Rapert Ms.

Fernau referenced atheists (Def. Ex. 2., at 2-3).

        The Court has previously discussed State Senator Rapert’s social media policy, which was

posted on his Facebook page but not on his Twitter page. His social media policy states that users

who engage in “bullying, intimidation, personal attacks, . . . profanity or attempts to mislead others

with false information, will find their privilege to post on this page revoked.” (Def. Ex. 1, ¶ 7).

State Senator Rapert’s policy does not specifically mention religious beliefs. According to his

declaration, State Senator Rapert has “never banned or blocked anyone from any social media

account because he or she is an atheist.” (Id., ¶ 13). He further states that he is “grateful for every

atheist or other non-believer who follows [his] social media posts because they present an



                                                    56
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 57 of 81



opportunity to share [his] faith.” (Id.). He finally states that he “would never ban or block someone

from social media merely because they do not share [his] faith.” (Id.).

       At this stage, based on the limited record before the Court, the Court determines that

plaintiffs have failed to show that they have a fair chance of prevailing on the merits of their free

exercise claim based on State Senator Rapert’s action to block them on social media. Regarding

the social media policy, State Senator Rapert’s policy is neutral and generally applicable with

regard to the free exercise of religion. The policy appears on its face to be neutral because it does

not appear to regulate religious worship. Based on the record, Ms. Fernau, Ms. Shoshone, and Mr.

Barringer have not shown that State Senator Rapert knew that they were atheists at the time they

were blocked because there are no social media posts by them in the limited record before the

Court discussing their religious beliefs as atheists. Ms. Fernau, Ms. Shoshone, and Mr. Barringer

discussed a variety of issues related to religion in their comments to State Senator Rapert on social

media, but their comments did not state what, if any, religious beliefs they hold.

       Even though plaintiffs argue that State Senator Rapert singled out plaintiffs because they

are atheist, the Court finds insufficient evidence in the limited record before it to determine that

plaintiffs have a fair chance of prevailing on this point. Based on the limited record before the

Court, it is unclear whether State Senator Rapert was aware that Ms. Fernau, Ms. Shoshone, or

Mr. Barringer were atheist before he blocked them on social media. Further, State Senator Rapert

was aware that Ms. Dempsey was atheist, but the limited record does not sufficiently demonstrate

that he blocked her for that reason. Plaintiffs have failed to show through record evidence at this

stage of the litigation that they have a fair chance of prevailing on their claim that State Senator

Rapert applied his social media policy in a selective manner that imposes a burden on plaintiffs’

conduct that was motivated by their religious beliefs.



                                                 57
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 58 of 81



       For these reasons, the Court finds that plaintiffs have not shown a fair chance of prevailing

on the merits of their free exercise claim pursuant to the First Amendment.

                      5.      Arkansas Religious Freedom Restoration Act

       Plaintiffs also claim that State Senator Rapert’s actions violate the ARFRA. Arkansas

adopted the ARFRA to apply “in all cases in which free exercise of religion is substantially

burdened . . . .” Ark. Code Ann. 16-123-402(1). The ARFRA is to be interpreted consistent with

the Religious Freedom Restoration Act, 42 U.S.C. §2000bb et seq., “federal case law, and federal

jurisprudence . . . .” Ark. Code Ann. 16-123-402(2).

       The ARFRA states, in pertinent part:

       A government shall not substantially burden a person’s exercise of religion even if
       the burden results from a rule of general applicability, except that a government
       may substantially burden a person’s exercise of religion only if it demonstrates that
       application of the burden to the person is: (1) In furtherance of a compelling
       governmental interest; and (2) The least restrictive means of furthering that
       compelling governmental interest.

Ark. Code Ann. § 16-123-404(a)(1)-(2). A cause of action under the ARFRA is conferred on “[a]

person whose religious exercise has been burdened in violation of this section.” Ark. Code Ann.

§ 16-123-404(b)(1).

       When analyzing whether a state action implicates a burden on the free exercise of religion

under the ARFRA, other courts have applied generally the same analysis as applied to free exercise

claims under the First Amendment. See Brown v. Jordan, No. 5:18-CV-05199, 2019 WL 637720,

at *10 (W.D. Ark. Feb. 14, 2019) (finding that plaintiff failed to state a claim under the ARFRA

when plaintiff also failed to show a burden on the free exercise of religion under the First

Amendment). Because the Court previously determined that plaintiffs failed to show a fair chance

of prevailing on the merits of their claim for free exercise pursuant to the First Amendment, the



                                                58
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 59 of 81



Court also determines that plaintiffs have failed to show a fair chance of prevailing on their claim

under the ARFRA.

                       6.      Equal Protection Under The Fourteenth Amendment

       Plaintiffs further argue that State Senator Rapert violated their right to equal protection

under the law pursuant to the Fourteenth Amendment to the United States Constitution.

Specifically, plaintiffs assert that State Senator Rapert “selectively targeted” them based on their

expressed viewpoints and/or atheist religious beliefs (Dkt. No. 6, at 44-45).

       In response, State Senator Rapert argues that plaintiffs have not satisfied the two-prong test

for a class-of-one equal protection claim (Dkt. No. 18, at 19-21). First, State Senator Rapert argues

that plaintiffs have not met the high burden required to show that similarly situated comparators

were given preferential treatment compared to plaintiffs. State Senator Rapert also contends that

plaintiffs have failed to show that there was not a rational basis for State Senator Rapert’s treatment

of them on social media.

       The Fourteenth Amendment requires that states afford all citizens the equal protection of

the laws. U.S. Const. amend. XIV. “As a threshold matter, in order ‘[t]o state an equal protection

claim, [a plaintiff] must have established that he was treated differently from others similarly

situated to him.’” Carter v. Arkansas, 392 F.3d 965, 968 (8th Cir. 2004) (quoting Johnson v. City

of Minneapolis, 152 F.3d 859, 862 (8th Cir. 1998)). If state action treats citizens differently based

on a suspect classification or involves a fundamental right, the challenged state action receives

heightened scrutiny. All other classifications will be upheld “if there is a rational relationship

between the disparity of treatment and some legitimate governmental purpose.” Heller v. Doe by

Doe, 509 U.S. 312, 320 (1993).




                                                  59
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 60 of 81



       This case involves state action purportedly directed at First Amendment free speech rights

and First Amendment free exercise and religious classifications. Where a regulation or state action

implicates a fundamental right, such as the rights conferred by the First Amendment, a court may

under certain circumstances be required by controlling law to review the challenged conduct under

heightened scrutiny. See Police Dep’t of Chi. v. Mosley, 408 U.S. 92, 101 (1972) (“The Equal

Protection Clause requires that statutes affecting First Amendment interests be narrowly tailored

to their legitimate objectives.”); Clements v. Fashing, 457 U.S. 957, 963 (1982); Peeper v.

Callaway Cnty. Ambulance Dist., 122 F.3d 619, 622 (8th Cir. 1997). Only if no suspect

classification or fundamental right is implicated do traditional Equal Protection principles apply.

Peeper, 122 F.3d at 622; Linc-Drop, Inc. v. City of Lincoln, 996 F. Supp. 2d 845, 860 (D. Neb.

2014). The Court is unwilling to skip to a class-of-one equal protection analysis without examining

first the type of claim involved.

       At this stage of the proceeding, however, the Court declines to examine further plaintiffs’

Equal Protection claims, at least to the extent they may be based on alleged suspect classifications

or fundamental rights. The Court has determined that plaintiffs have a fair chance of prevailing

on their First Amendment free speech claim and do not have a fair chance of prevailing on their

First Amendment free exercise claim. Given the Court’s analysis of those issues, at this stage of

the litigation, the Court determines that it need not go farther in assessing plaintiffs’ Equal

Protection claims to the extent those claims are based on alleged suspect classifications or

fundamental rights. See Child Evangelism Fellowship of Minn. v. Minneapolis Special Sch. Dist.

No. 1, 690 F.3d 996, 1004 n. 4 (8th Cir. 2012); Linc-Drop, Inc., 996 F. Supp. 2d at 860.

       If plaintiffs are not members of a protected class and if the challenged action does not

implicate a fundamental right, then plaintiffs must prove that they were “treated differently from



                                                60
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 61 of 81



others similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (stating that, to allege a “class-of-one” equal

protection claim, the plaintiff must assert that he had been “intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in treatment”); see

also Nolan v. Thompson, 521 F.3d 983, 989-90 (8th Cir. 2008). Absent a showing that other

similarly situated persons received preferential treatment, plaintiffs do not have a viable equal

protection claim.    Robbins v. Becker, 794 F.3d 988, 995 (8th Cir. 2015) (quoting Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)).

       “To be similarly situated for purposes of a class-of-one equal-protection claim, the persons

alleged to have been treated more favorably must be identical or directly comparable to the plaintiff

in all material respects.” Id. (quoting Reget v. City of La Crosse, 595 F.3d 691, 695 (7th Cir.

2010)). “Identifying the disparity in treatment is especially important in class-of-one cases.”

Barstad v. Murray Cnty., 420 F.3d 880, 884 (8th Cir. 2005). “A class-of-one plaintiff must

therefore ‘provide a specific and detailed account of the nature of the preferred treatment of the

favored class,’ especially when the state actors exercise broad discretion to balance a number of

legitimate considerations.” Nolan, 521 F.3d at 990 (quoting Jennings v. City of Stillwater, 383

F.3d 1199, 1214-15 (10th Cir. 2004)).

       If the allegations do not support a suspect class or fundamental right analysis, plaintiffs’

claim is subject to rational basis review. Hawkeye Commodity Promotions, Inc. v. Vilsack, 486

F.3d 430, 442 (8th Cir. 2007) (“When an equal protection claim is neither based on a ‘suspect

class’ or grounded in a fundamental right, it is subject to a rational basis review.”) (quoting

Gilmore v. County of Douglas, 406 F.3d 935, 937 (8th Cir. 2005)). Under the rational basis test,

State Senator Rapert’s social media policy carries a presumption of rationality that can only be



                                                  61
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 62 of 81



overcome “by a clear showing of arbitrariness and irrationality.” Bannum, Inc. v. City of St.

Charles, Mo., 2 F.3d 267, 270 (8th Cir. 1993); see also F.C.C. v. Beach Communications, 508 U.S.

307, 314 (1993) (“On rational-basis review, a classification in a statute . . . comes to us bearing a

strong presumption of validity.”). The challenged conduct or policy will not be overturned “unless

the varying treatment of different groups or persons is so unrelated to the achievement of any

combination of legitimate purposes that [the court] can only conclude that the [challenged] actions

were irrational.” Bannum, 2 F.3d at 271. Accordingly, in challenging the governmental action on

Equal Protection grounds, it is plaintiffs’ burden to “negate ‘every conceivable basis which might

support the classification.’” Hawkeye Commodity Promotions, 486 F.3d at 443 (quoting Gilmore,

406 F.3d at 939).

        The Eighth Circuit limits “class-of-one” actions from applying to “forms of state action . .

. which by their nature involve discretionary decisionmaking.” Robbins v. Becker, 794 F.3d 988,

995 (8th Cir. 2015) (quoting Engquist, 553 U.S. at 602-04). Applying the rationale from Engquist

to a “police officer’s decisions regarding whom to investigate and how to investigate,” the Eight

Circuit held “that while a police officer’s investigative decisions remain subject to traditional class-

based equal protection analysis, they may not be attacked in a class-of-one equal protection claim”

because investigative decisions “necessarily involve discretion.” Flowers v. City of Minneapolis,

Minn., 558 F.3d 794, 799-800 (8th Cir. 2009).

        Plaintiffs argue that they did not violate State Senator Rapert’s social media policy and that

there is no justifiable rationale for State Senator Rapert’s decision to block plaintiffs on Twitter

and Facebook. Reviewing all controlling authorities and the limited record evidence at this stage

of the proceedings, the Court determines that plaintiffs have failed to show a fair chance of

prevailing on their class-of-one equal protection claim.



                                                  62
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 63 of 81



               D.      Irreparable Harm

       The Court next considers whether plaintiffs have shown a threat of irreparable harm. “To

succeed in demonstrating a threat of irreparable harm, ‘a party must show that the harm is certain

and great and of such imminence that there is a clear and present need for equitable relief.’” S.J.W.

ex rel. Wilson v. Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 778 (8th Cir. 2012) (quoting

Roudachevski v. All-Am. Care Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011)). “The loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976); see Phelps-Roper v. Nixon, 509 F.3d 480, 485

(8th Cir. 2007), modified on reh’g, 545 F.3d 685 (8th Cir. 2008) (“If [appellant] can establish a

substantial likelihood of success on the merits of her First Amendment claim, she will also have

established irreparable harm as the result of the deprivation.”).

                       1.      Impact Of Delay In Seeking Relief

       According to the record before the Court, State Senator Rapert blocked Ms. Fernau on

Twitter and Facebook in May 2014, blocked Ms. Shoshone on Twitter in February 2015, blocked

Mr. Barringer on Facebook in 2015, and blocked Ms. Dempsey on Facebook in August 2018.

Plaintiffs originally filed this lawsuit October 2, 2018, before filing a notice of voluntary dismissal

on January 3, 2019. American Atheists, Inc. v. Rapert, 4:18-cv-00729-KGB, (Dkt. Nos. 1, 10)

(E.D. Ark. Oct. 2, 2018). These same plaintiffs filed the earlier suit, and although plaintiffs

requested injunctive relief in that complaint, plaintiffs did not file a separate motion for temporary

restraining order or preliminary injunction at any point during the pendency of their first case.

       State Senator Rapert argues that plaintiffs’ request for a preliminary injunction should be

denied because most plaintiffs waited years to bring the current action, which weighs against the




                                                  63
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 64 of 81



Court granting plaintiffs’ motion (Dkt. No. 18, at 4-5). State Senator Rapert further argues that

plaintiffs did not include a preliminary injunction request in their first lawsuit (Id., at 4).

        Plaintiffs assert that State Senator Rapert cites cases that discuss laches, despite State

Senator Rapert not directly raising the issue of laches (Dkt. No. 22-1, at 12-14). Plaintiffs contend

that laches does not apply to the present case because State Senator Rapert has not shown undue

prejudice to himself.

        Regarding the application of laches in this case, “[l]aches applies when a claimant

inexcusably delays in asserting its claim and thereby unduly prejudices the party against whom the

claim ultimately is asserted.” Hubbard Feeds, Inc. v. Animal Feed Supplement, Inc., 182 F.3d

598, 602 (8th Cir. 1999). State Senator Rapert argues that plaintiffs delayed by several years or at

least several months in seeking a preliminary injunction. State Senator Rapert has failed to show,

and the Court is not aware of any record evidence that demonstrates, how he was unduly prejudiced

by plaintiffs waiting to bring the current suit. For this reason, on the limited record before it, the

Court determines that laches does not apply to the current case.

        However, though laches may be inapplicable in the instant case, courts in this Circuit

routinely consider plaintiffs’ delays in bringing actions when deciding whether to grant a

preliminary injunction. See, e.g., Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 895 (8th Cir.

2013) (“At a minimum, [plaintiff’s] failure to seek injunctive relief for a period of seventeen

months after [defendant] quit paying royalties vitiates much of the force of [plainitff’s] allegations

of irreparable harm.” (internal quotations and citation omitted)); Safety-Kleen Sys., Inc. v.

Hennekens, 301 F.3d 931, 936 (8th Cir. 2002) (stating that “[t]he issue” regarding a delay in

seeking a preliminary injunction “is whether the length of delay was unreasonable, an issue that

turns on the facts of each case” (internal quotations and citation omitted)); TrueNorth Cos., L.C.



                                                   64
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 65 of 81



v. TruNorth Warranty Plans of N. Am., LLC, 353 F. Supp. 3d 788, 804 (N.D. Iowa 2018) (“While

delay does not preclude relief, it does suggest that the harm is not imminent or great.”); Minn.

Vikings Football Stadium, LLC v. Wells Fargo Bank, 157 F. Supp. 3d 834, 840 (D. Minn. 2016)

(“[A] moving party’s long delay after learning of the threatened harm may indicate that the harm

is neither great nor imminent.”); Club v. U.S. Army Corps of Eng’rs, No. 4:10CV04017-WRW,

2010 WL 11484334, at *6 (W.D. Ark. Oct. 27, 2010) (“While a delay in bringing a motion for

preliminary injunction does militate against a finding of irreparable harm, it is not a conclusive bar

to such a finding.” (footnote omitted)), aff’d sub nom. Sierra Club v. U.S. Army Corps of Eng’rs,

645 F.3d 978 (8th Cir. 2011); Monarch Prods., LLC v. Zephyr Grafix, Inc., No. 4:09CV02049

ERW, 2010 WL 1837711, at *5 (E.D. Mo. May 4, 2010) (“Defendants are correct that a

presumption of irreparable harm is negated if the plaintiff unreasonably delayed in seeking

relief.”); U.S. v. Arkansas, No. 4:09CV00033 JLH, 2010 WL 1408818, at *4 (E.D. Ark. Apr. 7,

2010) (“By its own delay in requesting a preliminary injunction, the United States has tacitly

shown that it does not believe the threat of irreparable harm is so great as to warrant preliminary

injunctive relief.”); Crow Creek Sioux Tribal Farms, Inc. v. U.S. I.R.S., 684 F. Supp. 2d 1152,

1159 (D.S.D. 2010) (“Also relevant, though not dispositive, to determining whether there would

be irreparable harm is a party’s delay in seeking injunctive relief from the Court.”). The Supreme

Court has suggested that delay should be a consideration, stating that when “plaintiffs could have

sought a preliminary injunction much earlier . . . [an] unnecessary, years-long delay in asking for

preliminary injunctive relief weighed against their request.” Benisek v. Lamone, 138 S. Ct. 1942,

1944 (2018). Thus, it seems clear that plaintiffs’ delay merits consideration.

       The Court acknowledges that no bright line divides permissible delay from impermissible

delay. Great inconsistency pervades “existing case law regarding precisely how much time



                                                 65
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 66 of 81



amounts to an unreasonable delay.” Monarch Prods., 2010 WL 1837711, at *5. Delays as short

as three months have been deemed unreasonable, Gowan Co. v. Aceto Agric. Chems., No. CV-09-

1124-PHX-JAT, 2009 WL 2028387, at *5 (D. Ariz. July 10, 2009), and delays as long as two years

have been deemed reasonable, Straights and Gays for Equality (SAGE) v. Osseo Area School Dist.

No. 279, No. 05-cv-2100JNE/FLN, 2006 WL 983904 (D. Minn. April 4, 2006), aff'd sub nom.

Straights & Gays for Equal. (SAGE) v. Osseo Area Sch.-Dist. No. 279, 471 F.3d 908 (8th Cir.

2006). As Safety-Kleen instructs, the reasonableness of the delay turns on the facts of the case.

301 F.3d at 936.

       The Court is aware that, with specific regard to the First Amendment context, the Supreme

Court has stated that “[t]he loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod, 427 U.S. at 373. However, multiple courts

have denied injunctive relief pertaining to alleged First Amendment violations due, in part, to delay

on behalf of the plaintiffs. See, e.g., Crookston v. Johnson, 841 F.3d 396, 398 (6th Cir. 2016)

(plaintiff’s unreasonable delay in filing action claiming Michigan’s ballot selfie ban violated his

First Amendment rights was “[t]he first and most essential reason” that justified staying a

preliminary injunction); Human Rights Def. Ctr. v. Baxter County, Ark., No. 5:17-cv-3070, 2017

WL 6028468, at *8 (W.D. Ark. Dec. 5, 2017) (concluding that plaintiff’s decision to wait for over

a year to seek a preliminary injunction weighed against finding irreparable harm for a preliminary

injunction in the First Amendment context); Prison Legal News v. Cty. of Cook, Ill., No. 16-cv-

6862, 2016 WL 6833977, at *11 (N.D. Ill. Nov. 21, 2016) (“[P]laintiff’s main argument related to

irreparability [regarding the loss of First Amendment freedoms] is severely undermined by the fact

that plaintiff waited over a year to file its complaint following the first alleged instance of

censorship.”); Equity in Athletics, Inc. v. Dep’t of Ed., 504 F. Supp. 2d 88, 100-01 (W.D. Va.



                                                 66
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 67 of 81



2007) (weighing period of delay between defendant’s actions and plaintiff’s seeking injunctive

relief against plaintiff in a First Amendment associational rights [among other claims] context);

Wine and Spirits Retailers, Inc. v. State of Rhode Island and Providence Plantations, 364 F. Supp.

2d 172, 182 (weighing plaintiffs’ delay in case regarding Speech and Association claims); Wallikas

v. Harder, 78 F. Supp. 2d 36 (N.D.N.Y. 1999) (weighing plaintiffs’ delay against claims that

defendant’s retaliatory acts chilled plaintiff’s First Amendment rights); Boczar v. Kingen, No. IP

99-0141-C-T/G, 1999 WL 33109074, at *11 (S.D. Ind. July 2, 1999) (holding that “[p]laintiffs’

own inaction or delayed action in seeking a preliminary injunction” in relation to free exercise

claims “repudiates their claims of irreparable injury”); Costello v. McEnery, 767 F. Supp. 72, 78

(S.D.N.Y. 1991) (holding that allegations of a chill against employee’s First Amendment rights

did not show irreparable harm necessary to entitle employee to preliminary injunction, particularly

in light of one-year delay in bring action); cf. California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018)

(finding states prompt action weighed in their favor in case involving APA, Due Process, and

Establishment Clause claims); Cal. Justice Comm. v. Bowen, No. CV 12-3956 PA (AGRx), 2012

WL 2861349, at *2 (C.D. Cal. May 21, 2012) (finding plaintiff’s delay justifiable in case regarding

election law under the First Amendment).

       Admittedly, there is at least one case of which the Court is aware where plaintiffs were

deemed to have shown irreparable injury despite a years-long delay between the alleged harm and

the filing of the action. See, e.g., SAGE, 2006 WL 983904, at *6 (finding that irreparable harm

would exist if the injunction was not granted despite plaintiffs waiting over two years to file the

suit because plaintiffs “took active steps to resolve this matter without resort[ing] to litigation

during the two years preceding the filing of this lawsuit.”).




                                                 67
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 68 of 81



       In an attempt to rebut the delay, plaintiffs argue that they have continued to work against

State Senator Rapert since they were blocked by petitioning him directly to remove the block,

sought other users who were also blocked to put pressure on State Senator Rapert, and pursued

litigation against State Senator Rapert after a national advocacy group offered to bring the current

case (Dkt. No. 22-1, at 13-14). After she was blocked, Ms. Fernau sent a tweet to State Senator

Rapert and emailed him because she was blocked on Twitter (Dkt. No. 6, at 22-23). According to

plaintiffs, on July 12, 2018, American Atheists sent a demand letter to State Senator Rapert on

behalf of Ms. Fernau, Ms. Shoshone, Mr. Barringer, and Ms. Dempsey requesting that State

Senator Rapert remove his social media blocks of the plaintiffs (Id., at 31-32). Plaintiffs’ demand

letter was sent more than four years after Ms. Fernau was blocked, more than three years after Ms.

Shoshone was blocked, and at least three years after Mr. Barringer was blocked. Further, the

demand letter was sent to State Senator Rapert before the date when Ms. Dempsey was blocked,

August 2018. Plaintiffs present limited evidence, at best, that certain plaintiffs attempted to contact

State Senator Rapert regarding his decision to block them on social media. Plaintiffs have not

presented any evidence in support of their argument that they sought other users who were blocked

to put pressure on State Senator Rapert.

       Though Ms. Dempsey sought a preliminary injunction sooner than the other plaintiffs once

she was blocked, the Court determines that fact simply weighs in her favor just as Ms. Fernau, Ms.

Shoshone, and Mr. Barringer’s delays weigh against them. Further, it remains true that despite

Ms. Dempsey’s swifter action neither she nor the other plaintiffs pursued this relief in their earlier

filed suit. See American Atheists, Inc. v. Rapert, 4:18-cv-00729-KGB (E.D. Ark. Oct. 2, 2018).

                       2.      Other Available Channels To Communicate

       The Court is mindful that:



                                                  68
          Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 69 of 81



       If restrictions on access to a limited public forum are viewpoint discriminatory,
       the ability of a group to exist outside the forum would not cure the constitutional
       shortcoming. But when access barriers are viewpoint neutral, our decisions have
       counted it significant that other available avenues for the group to exercise its
       First Amendment rights lessen the burden created by those barriers . . . .

Christian Legal Soc. Chapter of the Univ. of Cal., Hastings Coll. of the Law v. Martinez, 561 U.S.

661, 690 (2010) (citing cases).

       Here, there is some record evidence that plaintiffs retain access to essentially the same

forums.    On cross examination, Ms. Shoshone stated that she has two twitter accounts:

“@cshoshone” and “Reese’s Queen.” Ms. Shoshone testified that State Senator Rapert blocked

her Twitter account @cshoshone but did not block her “Reese’s Queen” account. Ms. Shoshone

stated that she has interacted with State Senator Rapert on Twitter by using her “Reese’s Queen”

account within the last six months leading up to the preliminary injunction hearing on this matter.

On re-direct examination, Ms. Shoshone testified that she created the “Reese’s Queen” Twitter

account in order to follow State Senator Rapert after she was blocked and that she did not use it

differently than how she used the @cshoshone Twitter account. In other words, by creating a new

account, Ms. Shoshone gained access to the same forum even after being blocked initially. The

Court does not understand Facebook to be different from Twitter in this regard.

       Even if the Court agreed that the ability to contact State Senator Rapert through email,

telephone, or in-person contact was insufficient to remedy being blocked, this method of creating

a second account appears to provide similar, and perhaps the same, access to the forum at issue.

The Court acknowledges that the “identity” of the individual blocked may not align with the

creation of a second account under a different “name” on these social media platforms, but

“identity” seems to be a malleable concept on these platforms. The Court also is mindful that




                                                69
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 70 of 81



record evidence establishes that this has been the experience of only one plaintiff, but there is no

explanation offered for why this could not be the experience of all plaintiffs in this matter.

        In Knight, the court examined arguments related to alternate access. The district court

observed: “To be sure, we do not suggest that the impact on the individual plaintiffs . . . is of the

highest magnitude. It is not. But the law is also clear: the First Amendment recognizes, and

protects against, even de minimis harms.” 302 F. Supp. 3d at 577. The district court determined

that, because the alleged conduct restricted “a real, albeit narrow, slice of speech,” it was sufficient

to violate the Constitution. Id.

        The Second Circuit Court of Appeals agreed, stating:

        When the government has discriminated against a speaker based on the speaker’s
        viewpoint, the ability to engage in other speech does not cure that constitutional
        shortcoming. Similarly, the fact that the Individual Plaintiffs retain some ability to
        ‘work around’ the blocking does not cure the constitutional violation. Neither does
        the fact that the Individual Plaintiffs can post messages elsewhere on Twitter.

928 F.3d 226, 239 (2d. Cir. 2019) (citation omitted). The alternate channels of communication

analysis seems more appropriate for a content-neutral restriction on speech. Here, the Court

determines that plaintiffs have a fair chance of prevailing on their claim that State Senator Rapert’s

social media policy is not neutral regarding free speech.

        Taking all of these factors into account, the Court finds that the factor of irreparable harm

weighs slightly in State Senator Rapert’s favor when determining whether to grant preliminary

injunctive relief for all plaintiffs.

                E.       Balance Of The Equities And Public Interest

        Regarding the balance of the equities, “[a]t base, the question is whether the balance of

equities so favors the movant that justice requires the court to intervene to preserve the status quo

until the merits are determined.” Dataphase, 640 F.2d at 113. The Court must examine this case



                                                  70
         Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 71 of 81



in the context of the relative injuries to the parties and to the public. Dataphase, 640 F.2d at 114.

The public interest unequivocally favors protecting First Amendment liberties. Emineth v. Jaeger,

901 F. Supp. 2d 1138, 1143 (D.N.D. 2012) (quoting Iowa Right to Life Comm., Inc. v. Williams,

187 F.3d 963, 970 (8th Cir. 1999)). Also, because the protection of a constitutional right is always

in the public interest, the grant of a preliminary injunction generally depends on the movant’s

likelihood of success on the merits. Edwards v. Beck, 946 F. Supp. 2d 843, 850 (E.D. Ark. 2013)

(citing Phelps-Roper, 509 F.3d at 485).

        Although the Court finds that plaintiffs have shown a fair chance of prevailing on the merits

of their First Amendment free speech claim, because the individual plaintiffs waited to request this

relief and given that, under the unique facts of this case the Court questions the scope and

magnitude of the harm, this presents a difficult case. Further, the Court is aware that other courts

have determined that, in these contexts, the appropriate form of the remedy is not a permanent

injunction but instead declaratory relief, with the understanding that the judiciary is charged with

determining what the law is and all government officials are presumed to follow the law once the

judiciary has said what the law is. See One Wis. Now, 2019 WL 2162231, at *2; Knight, 302 F.

Supp. 3d at 578-80. For these reasons, the Court determines that the balance of the equities weighs

against the Court granting plaintiffs’ request for preliminary injunction at this stage of the

litigation.

        Considering the record evidence, the authorities cited, and the factors the Court is required

to consider, the Court denies plaintiffs’ motion for temporary restraining order and preliminary

injunction (Dkt. No. 5).




                                                 71
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 72 of 81



               F.      Litigation Hold

       In their moving papers, plaintiffs request that the Court “require Senator Rapert to maintain

records documenting the basis for any future decision to restrict a Facebook or Twitter user’s

ability to interact with his official social media accounts and therein engage in public speech . . .

.” (Dkt. No. 6, at 47). The Court reminds all counsel to inform their clients of their obligations to

institute a litigation hold. “Once a party reasonably anticipates litigation, it must suspend its

routine document retention/destruction policy and put in place a ‘litigation hold’ to ensure the

preservation of relevant documents.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218

(S.D.N.Y. 2003); see Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 746 (8th Cir. 2004);

E*Trade Securities LLC v. Deutsche Bank AG, 230 F.R.D. 582, 587 (D. Minn. 2005). This Court

takes an expansive view of the meaning of “documents” as used in reference to the litigation hold

in this matter and extends that term to include, but not be limited to, all electronic information in

whatever form it existed, exists, or may exist. The Court instructs counsel and the parties involved

in this dispute to consider broadly documents and information that may be relevant. Further, under

the doctrine of spoliation, parties have a duty to preserve, including but not limited to a duty not

to destroy, evidence when litigation is filed or becomes reasonably anticipated. See Burris v. Gulf

Underwriters Ins. Co., 787 F.3d 875 (8th Cir. 2015) (examining application of the spoliation of

evidence doctrine in diversity cases). The Court reminds the parties of these obligations.

       III.    Motion To Dismiss

       State Senator Rapert, in his individual capacity, has also filed a motion to dismiss plaintiffs’

complaint and an attendant brief (Dkt. Nos. 11, 12). Specifically, State Senator Rapert argues that

plaintiffs’ claims against him in his individual capacity should be dismissed because “it would be

illogical to find [State Senator Rapert] was acting under color of state law and then hold him



                                                 72
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 73 of 81



individually liable.” (Dkt. No. 12, at 2). He further argues that he is entitled to protection under

the doctrine of qualified immunity (Id.). Plaintiffs filed a response to the motion to dismiss, and

State Senator Rapert filed a motion for leave to file a reply (Dkt. Nos. 20, 24). Plaintiffs have not

filed a response to State Senator Rapert’s motion for leave to file a reply, and the time to do so has

passed. For this reason, the Court grants State Senator Rapert’s motion for leave to file a reply,

directs State Senator Rapert to file his reply within 14 days from the entry of this Order, and has

considered the reply in deciding the motion to dismiss.

                A.      Sufficiency Of The Complaint

                        1.      Legal Standard

        The Court understands that State Senator Rapert seeks to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) plaintiffs’ claims. To survive a motion to dismiss under Rule 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “While a complaint attacked

by a [Federal] Rule [of Civil Procedure] 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (alteration in original) (citations omitted). “[T]he

complaint must contain facts which state a claim as a matter of law and must not be conclusory.”

Briehl v. Gen. Motors Corp., 172 F.3d 623, 627 (8th Cir. 1999). “When ruling on a motion to

dismiss, the district court must accept the allegations contained in the complaint as true and all



                                                  73
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 74 of 81



reasonable inferences from the complaint must be drawn in favor of the nonmoving party.” Young

v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). The Court may, however, “consider the

pleadings themselves, materials embraced by the pleadings, exhibits attached to the pleadings, and

matters of public record.” Roe v. Nebraska, 861 F.3d 785, 788 (8th Cir. 2017). A reviewing court

“may consider these materials without converting the defendant’s request to a motion for summary

judgment.” Id. (citations and quotation marks omitted); see Lustgraaf v. Behrens, 619 F.3d 867,

885-86 (8th Cir. 2010) (“[W]hen considering a motion to dismiss . . . , [a court] may take judicial

notice (for the purpose of determining what statements the documents contain and not to prove the

truth of the documents’ contents) of relevant public documents . . . .”) (alterations in original)

(emphasis omitted).

                        2.      Analysis

        State Senator Rapert first argues that plaintiffs’ claims should be dismissed for failure to

state a claim. To resolve this motion to dismiss, the Court confines its review to the allegations in

plaintiffs’ operative complaint. The Court examined the law that controls the analysis of these

claims elsewhere in this Order. The Court determines that plaintiffs have sufficiently stated their

claims upon which relief can be granted and, therefore, denies State Senator Rapert’s Rule 12(b)(6)

motion to dismiss plaintiffs’ complaint.

        “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of

any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen

of the United States or other person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured

in an action at law, suit in equity, or other proper proceeding for redress . . . .” 42 U.S.C.A. § 1983.

“The Eleventh Amendment does not bar such suits, nor are state officers absolutely immune from



                                                  74
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 75 of 81



personal liability under § 1983 solely by virtue of the ‘official’ nature of their acts.” Hafer v. Melo,

502 U.S. 21, 31 (1991); see also Egerdahl v. Hibbing Comm. Coll., 72 F.3d 615, 619 (8th Cir.

1995) (“The Eleventh Amendment does not prevent a plaintiff from seeking damages from a state

official if she sues the official in his personal capacity.”). Further, public officials in their

individual capacities may be sued for injunctive relief and monetary damages. Kentucky v.

Graham, 473 U.S. 159, 165 (1985). To the extent State Senator Rapert asserts that personal

capacity liability is incompatible with state action or the type of relief plaintiffs seek under §1983,

the Court rejects his arguments.

        To the extent their claims depend on State Senator Rapert acting under color of state law,

plaintiffs have pleaded sufficient facts in their complaint on the question of whether State Senator

Rapert acted under color of state law. Regarding the relevant Twitter account, plaintiffs allege

State Senator Rapert created the account a few months before he took office in the Arkansas State

Senate and that he also created a separate campaign Twitter account. Plaintiffs also included

pictures of State Senator Rapert’s Twitter posts that relate to local community events. Plaintiffs

further allege that State Senator Rapert tweets regarding public policy issues that garner dozens of

comments and responses. On his Twitter account, State Senator Rapert has included his official

title and a link to his profile on the Arkansas State Senate website. Plaintiffs have alleged that

State Senator Rapert uses his Twitter account as a channel for communicating with his

constituents.

        Regarding State Senator Rapert’s Facebook page, plaintiffs include a picture of State

Senator Rapert Facebook page showing his name on the page as “Sen. Jason Rapert.” His

Facebook page is described as being “for communication with constituents and citizens . . . .”

(Dkt. No. 1, ¶ 34). Plaintiffs included pictures of State Senator Rapert’s Facebook posts regarding



                                                  75
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 76 of 81



public safety alerts. Plaintiffs allege that State Senator Rapert’s Facebook posts can generate

dozens of comments and shares. Plaintiffs also assert that State Senator Rapert posts information

about Arkansas government and that users are allowed to exchange their views on matter of public

concern on his page.

       Even though State Senator Rapert argues that he only uses his social media accounts in his

personal capacity, based on the totality of the circumstances, plaintiffs’ complaint states a claim

that State Senator Rapert was acting under color of state law when he blocked plaintiffs on Twitter

and Facebook.

       To the extent plaintiffs’ claims depend on forum analysis, plaintiffs have pled sufficient

facts in their complaint to show that State Senator Rapert created a type of public forum on his

Twitter and Facebook pages when he invited his constituents and other users to engage with him

through social media. According to the complaint, State Senator Rapert’s social media posts can

generate dozens of responses and comments, and the individual plaintiffs all engaged in speaking

with him and other users on his social media pages. Because State Senator Rapert’s followers are

able to speak and interact with him and each other on his social media posts, State Senator Rapert

has created a type of public forum that is subject to forum analysis and protection under the First

Amendment.

       Plaintiffs have also sufficiently pled facts that show State Senator Rapert blocked plaintiffs

from speaking in the public forum created on his social media posts because of the viewpoints

discussed by plaintiffs. Based on the facts alleged in the complaint, each of the individual plaintiffs

sent messages to State Senator Rapert on social media that were critical of his policy and political

positions shortly before he blocked them on social media. For this reason, plaintiffs have pled

sufficient facts in the complaint for their claim that State Senator Rapert engaged in viewpoint



                                                  76
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 77 of 81



discrimination by blocking them on social media. At the motion to dismiss stage, the Court need

not decide which type of forum was created because viewpoint discrimination that results in

intentional expulsion from a public forum violates the First Amendment. See Campbell, 367 F.

Supp. 3d at 993.

       Other district courts in similar cases at the motion to dismiss stage have made similar

findings. See Hyman, 2019 WL 2323864, at *2 (finding that defendant government official’s

actions regarding “the interactive part of its Facebook page is therefore subject to some form of

constitutional scrutiny.”); Campbell, 367 F. Supp. 3d at 992 (finding that the public forum doctrine

applied to defendant government official’s social media page because “the interactive space

following each tweet in which other users may directly interact with the content of the tweets is

subject to forum analysis.”).

       To the extent State Senator Rapert challenges the sufficiency of plaintiffs’ allegations with

respect to stating any other claim plaintiffs allege, the Court denies his motion. Having reviewed

plaintiffs’ complaint, the arguments made, and the authorities cited, the Court denies State Senator

Rapert’s Rule 12(b)(6) motion to dismiss with respect to all of plaintiffs’ claims against him.

               B.      Qualified Immunity

       State Senator Rapert also argues that he is entitled to qualified immunity in his personal

capacity as to plaintiffs’ claims (Dkt. No. 12, at 2). Qualified immunity “will be upheld on a

12(b)(6) motion only when the immunity is established on the face of the complaint.” Weaver v.

Clarke, 45 F.3d 1253, 1255 (8th Cir. 1995). Qualified immunity shields state officials from suits

against them in the individual capacity for monetary damages unless a plaintiff pleads facts

showing: (1) that the official violated a statutory or constitutional right, and (2) that the right was

“clearly established” at the time of the challenged conduct. Harlow v. Fitzgerald, 457 U.S. 800,



                                                  77
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 78 of 81



818 (1982); Foster v. Mo. Dep’t of Health & Senior Servs., 736 F.3d 759, 762 (8th Cir. 2013)

(quoting Winslow v. Smith, 696 F.3d 716, 731 (8th Cir. 2012)). “If the answer to either question

is no” then a defendant is entitled to qualified immunity. Doe v. Flaherty, 623 F.3d 577, 583 (8th

Cir. 2010). The doctrine of qualified immunity only applies to monetary damages, not to

prospective injunctive relief. Pearson v. Callahan, 555 U.S. 223, 242-43 (2009); Grantham v.

Trickey, 21 F.3d 289, 295 (8th Cir. 1994). Accordingly, qualified immunity would only shield

State Senator Rapert from plaintiffs’ request for nominal and punitive damages, not their request

for prospective injunctive relief.

       State Senator Rapert makes little mention of qualified immunity. State Senator Rapert

states that, “[t]o the extent that Plaintiffs would prevail and be due damages, it would be an issue

of first impression in this Circuit, and Defendant certainly should be entitled to protection under

the doctrine of qualified immunity.” (Dkt. No. 12, at 2) (citing Harlow, 457 U.S. at 818). He ties

this argument to no specific claim raised by plaintiffs, and plaintiffs assert multiple claims.

       For the first factor, because the Court determines that plaintiffs have sufficiently pleaded

facts stating their claims, the Court finds the first factor has been established for the purpose of the

qualified immunity analysis at the motion to dismiss stage.

       “[F]or a right to be clearly established, ‘existing precedent must have placed the statutory

or constitutional question beyond debate.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). Though a case directly on point is not required,

“existing precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Courts should not “define clearly established law

at a high level of generality.” Id. at 742. The Eighth Circuit “applies a flexible standard, requiring

some, but not precise factual correspondence with precedent, and demanding that officials apply



                                                  78
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 79 of 81



generally, well-developed legal principles.” Coates v. Powell, 639 F.3d 471, 477 (8th Cir. 2011)

(quoting J.H.H. v. O'Hara, 878 F.2d 240, 243 (8th Cir. 1989)). The law is clear if it gives the

official “fair warning” that his conduct violated an individual’s rights when the officer acted. Hope

v. Pelzer, 536 U.S. 730, 741 (2002). Moreover, the Eighth Circuit has held that, “[i]n the absence

of binding precedent, a court should look to all available decisional law, including decision of state

courts, other circuits and district courts.” Buckley v. Rogerson, 133 F.3d 1125, 1129 (8th Cir. 1998)

(quoting Norfleet v. Ark. Dep't of Human Servs., 989 F.2d 289, 291 (8th Cir. 1993)).

       At least one other court in this district, when addressing free speech claims alleging

viewpoint discrimination, has found that “[n]o binding precedent notified [defendant government

official] that selectively deleting citizens’ posts from the interactive part of a Facebook page that

invited public commentary clearly violated the First Amendment.” Hyman, 2019 WL 2323864, at

*2; see also Tanner, 2019 WL 2344094, at *1-2 (finding that “[n]o precedent informed [defendant

government officials] in 2016 that deleting comments or blocking users from posting on the

interactive part of a State agency’s Facebook page violated free speech rights.”). As the district

court in Hyman and Tanner noted, the United States Supreme Court has not yet spoken on this

issue, and only three United States Courts of Appeals have been presented with this Frist

Amendment issue, all of which were decided this year. Knight, 928 F.3d at 226; Davison, 912

F.3d at 666; Robinson, 921 F.3d at 440. The only other district court within the Eighth Circuit

Court of Appeals to address this type of First Amendment claim is Campbell. 367 F. Supp. 3d at

990-92. This Court concurs and grants State Senator Rapert qualified immunity on plaintiffs’ First

Amendment free speech claim and First Amendment right to petition claim to the extent those

claims seek monetary damages against State Senator Rapert in his personal capacity.




                                                 79
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 80 of 81



       Because State Senator Rapert is not specific on which of plaintiffs’ claims he seeks

qualified immunity, the Court declines to rule further on State Senator Rapert’s motion to dismiss

on the basis of qualified immunity. The Court directs State Senator Rapert to supplement his

motion to the extent he seeks the Court’s consideration on the issue of qualified immunity with

respect to any but plaintiffs’ First Amendment free speech and right to petition claims (Dkt. No.

11). The Court grants State Senator Rapert qualified immunity on plaintiffs’ First Amendment

free speech and right to petition claims to the extent those claims seek monetary damages against

State Senator Rapert in his personal capacity.

       IV.     Conclusion

       For these reasons, the Court grants plaintiffs’ motion for leave to file a reply (Dkt. No. 22);

grants State Senator Rapert’s motion to file his proposed reply in order to respond to the arguments

and evidence included in plaintiffs’ reply (Dkt. No. 25); and grants State Senator Rapert’s motion

filed in his individual capacity for leave to file a reply (Dkt. No. 24). Plaintiffs and State Senator

Rapert will have 14 days from the date of this Order to file their proposed reply briefs. The Court

has considered the parties’ proposed reply briefs in ruling on the pending motion for temporary

restraining order and preliminary injunction.

       The Court denies plaintiffs’ motion for temporary restraining order and preliminary

injunction (Dkt. No. 5). The Court denies State Senator Rapert’s Federal Rule of Civil Procedure

12(b)(6) motion to dismiss filed in his personal capacity with respect to whether plaintiffs state

claims upon which relief can be granted (Dkt. No. 11). The Court grants State Senator Rapert

qualified immunity on plaintiffs’ First Amendment free speech and right to petition claims to the

extent those claims seek monetary damages against State Senator Rapert in his personal capacity

(Dkt. No. 11). The Court directs State Senator Rapert to supplement his motion to the extent he



                                                 80
        Case 4:19-cv-00017-KGB Document 27 Filed 09/30/19 Page 81 of 81



seeks the Court’s consideration on the issue of qualified immunity with respect to any but

plaintiffs’ First Amendment free speech and right to petition claims (Dkt. No. 11).

       So ordered this the 30th day of September, 2019.



                                                    _____________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                               81
